Exhibit 10.13

 

EXECUTION VERSION

 

HERTZ VEHICLE FINANCING II LP,
as Issuer

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED BASE INDENTURE

 

Dated as of October 31, 2014

 

--------------------------------------------------------------------------------

 

Rental Car Asset Backed Notes
(Issuable in Series)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

1

 

 

 

Section 1.1.

Definitions

1

Section 1.2.

Cross-References

1

Section 1.3.

Accounting and Financial Determinations; No Duplication

2

Section 1.4.

Rules of Construction

2

 

 

 

ARTICLE II

THE NOTES

3

 

 

 

Section 2.1.

Designation and Terms of Notes

3

Section 2.2.

Notes Issuable in Series Within Groups

3

Section 2.3.

Group Supplement for each Group of Notes

4

Section 2.4.

Execution and Authentication

6

Section 2.5.

Registrar and Paying Agent

6

Section 2.6.

Paying Agent to Hold Money in Trust

6

Section 2.7.

Noteholder List

7

Section 2.8.

Transfer and Exchange

8

Section 2.9.

Persons Deemed Owners

9

Section 2.10.

Replacement Notes

9

Section 2.11.

Treasury Notes

10

Section 2.12.

Book-Entry Notes

10

Section 2.13.

Definitive Notes

12

Section 2.14.

Cancellation

13

Section 2.15.

Principal and Interest

13

Section 2.16.

Tax Treatment

14

 

 

 

ARTICLE III

SECURITY

14

 

 

 

ARTICLE IV

RULE 144A INFORMATION

14

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

14

 

 

 

Section 5.1.

Existence and Power

14

Section 5.2.

Limited Partnership and Governmental Authorization

15

Section 5.3.

No Consent

15

Section 5.4.

Binding Effect

16

Section 5.5.

Litigation

16

Section 5.6.

No ERISA Plan

16

Section 5.7.

Tax Filings and Expenses

16

Section 5.8.

Disclosure

16

Section 5.9.

Solvency

17

Section 5.10.

Investment Company Act

17

Section 5.11.

Regulations T, U and X

17

Section 5.12.

Ownership of Limited Partnership Interests; Subsidiary

17

Section 5.13.

Non-Existence of Other Agreements

17

Section 5.14.

Compliance with Contractual Obligations and Laws

17

 

i

--------------------------------------------------------------------------------


 

Table of Contents
(Continued)

 

 

 

Page

 

 

 

ARTICLE VI

COVENANTS

18

 

 

 

Section 6.1.

Maintenance of Office or Agency

18

Section 6.2.

Conduct of Business and Maintenance of Existence

18

Section 6.3.

Compliance with Laws

18

Section 6.4.

Inspection of Property, Books and Records

19

Section 6.5.

Notice of Material Proceedings

19

Section 6.6.

Liens

19

Section 6.7.

Other Indebtedness

19

Section 6.8.

No ERISA Plan

19

Section 6.9.

Mergers

19

Section 6.10.

Sales of Assets

20

Section 6.11.

Acquisition of Assets

20

Section 6.12.

Organizational Documents

20

Section 6.13.

Investments

20

Section 6.14.

No Other Agreements

20

Section 6.15.

Other Business

21

Section 6.16.

Maintenance of Separate Existence

21

Section 6.17.

Purchase and Sale of Assets

22

 

 

 

ARTICLE VII

THE TRUSTEE

22

 

 

 

Section 7.1.

Duties of the Trustee

22

Section 7.2.

Rights of the Trustee

24

Section 7.3.

Individual Rights of the Trustee

26

Section 7.4.

Notice of Amortization Events and Potential Amortization Events

27

Section 7.5.

Compensation

27

Section 7.6.

Replacement of the Trustee

27

Section 7.7.

Successor Trustee by Merger, etc.

28

Section 7.8.

Eligibility Disqualification

28

Section 7.9.

Appointment of Co-Trustee or Separate Trustee

29

Section 7.10.

Representations and Warranties of Trustee

30

Section 7.11.

HVF II Indemnification of the Trustee

30

 

 

 

ARTICLE VIII

DISCHARGE OF INDENTURE

31

 

 

 

Section 8.1.

Termination of HVF II’s Obligations

31

Section 8.2.

Application of Trust Money

32

Section 8.3.

Repayment to HVF II

32

 

 

 

ARTICLE IX

AMENDMENTS

33

 

 

 

Section 9.1.

Without Consent of the Noteholders

33

Section 9.2.

With Consent of the Noteholders

34

 

ii

--------------------------------------------------------------------------------


 

Table of Contents
(Continued)

 

 

 

Page

 

 

 

Section 9.3.

Supplements and Amendments

34

Section 9.4.

Revocation and Effect of Consents

35

Section 9.5.

Notation on or Exchange of Notes

35

Section 9.6.

The Trustee to Sign Amendments, etc.

35

 

 

 

ARTICLE X

MISCELLANEOUS

35

 

 

 

Section 10.1.

Notices

35

Section 10.2.

Certificate as to Conditions Precedent

37

Section 10.3.

Statements Required in Certificate

38

Section 10.4.

Rules by the Trustee

38

Section 10.5.

Duplicate Originals

38

Section 10.6.

Benefits of Indenture

38

Section 10.7.

Payment on Business Day

38

Section 10.8.

Governing Law

39

Section 10.9.

Successors

39

Section 10.10.

Severability

39

Section 10.11.

Counterpart Originals

39

Section 10.12.

Table of Contents, Headings, etc.

39

Section 10.13.

Termination; Collateral

39

Section 10.14.

No Bankruptcy Petition Against HVF II

40

Section 10.15.

No Recourse

40

Section 10.16.

Electronic Execution

40

Section 10.17.

Waiver of Jury Trial

41

Section 10.18.

Submission to Jurisdiction

41

 

 

 

Schedule

 

 

 

 

 

Schedule I

Definitions List

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED BASE INDENTURE, dated as of October 31, 2014, between HERTZ
VEHICLE FINANCING II LP, a special purpose limited partnership established under
the laws of Delaware, as issuer (“HVF II”), and THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., a national banking association, as trustee (in such
capacity, the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, HVF II and the Trustee entered into a Base Indenture, dated as of
November 25, 2013 (the “Prior Indenture”);

 

WHEREAS, HVF II and the Trustee desire to amend and restate the Prior Indenture
in its entirety as herein set forth;

 

WHEREAS, HVF II has duly authorized the execution and delivery of this Indenture
to provide for the issuance from time to time of one or more Series of Rental
Car Asset Backed Notes (the “Notes”), issuable as provided in this Indenture;
and

 

WHEREAS, all things necessary to make this Indenture a legal, valid and binding
agreement of HVF II, in accordance with its terms, have been done, and HVF II
proposes to do all the things necessary to make the Notes, when executed by HVF
II and authenticated and delivered by the Trustee hereunder and duly issued by
HVF II, the legal, valid and binding obligations of HVF II as hereinafter
provided;

 

NOW, THEREFORE, for and in consideration of the premises and the receipt of the
Notes by the Noteholders, it is mutually covenanted and agreed, for the equal
and proportionate benefit of all Noteholders, as follows:

 

ARTICLE I

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.1.                                 Definitions.

 

Capitalized terms used herein (including the preamble and the recitals hereto)
shall have the meanings assigned to such terms in the Definitions List attached
hereto as Schedule I (the “Definitions List”), as such Definitions List may be
amended, restated, modified or supplemented from time to time in accordance with
the provisions hereof.

 

Section 1.2.                                 Cross-References.

 

Unless otherwise specified, references in this Base Indenture to any Article or
Section are references to such Article or Section of this Base Indenture and,
unless otherwise specified, references in any Article, Section or definition to
any clause are references to such clause of such Article, Section or definition.

 

--------------------------------------------------------------------------------


 

Section 1.3.                                 Accounting and Financial
Determinations; No Duplication.

 

Where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any accounting computation is required
to be made, for the purpose of this Base Indenture, such determination or
calculation shall be made, to the extent applicable and except as otherwise
specified in this Base Indenture, in accordance with GAAP.  When used herein,
the term “financial statement” shall include the notes and schedules thereto. 
All accounting determinations and computations hereunder or under any other
Master Related Documents shall be made without duplication.

 

Section 1.4.                                 Rules of Construction.

 

In this Base Indenture, including the preamble, recitals, attachments,
schedules, annexes, exhibits and joinders hereto, unless the context otherwise
requires:

 

(a) the singular includes the plural and vice versa;

 

(b) references to an agreement or document shall include the preamble, recitals,
all attachments, schedules, annexes, exhibits and joinders to such agreement or
document, and are to such agreement or document (including all such attachments,
schedules, annexes, exhibits and joinders to such agreement or document) as
amended, supplemented, restated and otherwise modified from time to time and to
any successor or replacement agreement or document, as applicable (unless
otherwise stated);

 

(c) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Base Indenture, and reference to any Person in a particular capacity only refers
to such Person in such capacity;

 

(d) reference to any gender includes the other gender;

 

(e) reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;

 

(f) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

 

(g) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”;

 

(h) references to sections of the Code also refer to any successor sections; and

 

(i) the language used in this Base Indenture will be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction will be applied against any party.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE NOTES

 

Section 2.1.                                 Designation and Terms of Notes.

 

Each Series of Notes shall be substantially in the form specified in the
applicable Group/Series Supplement and shall bear, upon its face, the
designation for such Series of Notes to which it belongs as selected by HVF II,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted hereby or by the applicable Group/Series Supplement
and may have such letters, numbers or other marks of identification and such
legends or endorsements placed thereon as may, consistently herewith, be
determined to be appropriate by the Authorized Officer executing such Notes, as
evidenced by his execution of the Notes.  All Notes of any Series of Notes,
except as specified in the applicable Group/Series Supplement, shall be equally
and ratably entitled as provided herein to the benefits hereof without
preference, priority or distinction on account of the actual time or times of
authentication and delivery, all in accordance with the terms and provisions of
this Base Indenture and the applicable Group/Series Supplement.  The aggregate
principal amount of Notes that may be authenticated and delivered under this
Base Indenture is unlimited.  The Notes of each Series of Notes shall be issued
in the denominations set forth in the applicable Group/Series Supplement.

 

Section 2.2.                                 Notes Issuable in Series Within
Groups.

 

(a) The Notes may be issued in one or more Series of Notes.  Each Series of
Notes shall be created by a Group/Series Supplement.

 

(b) A Group Supplement from time to time may be executed by HVF II in connection
with the issuance of the first Series of Notes forming a part of the applicable
Group upon delivery by HVF II to the Trustee, and receipt by the Trustee, of the
following:

 

(i)                                     a Group Supplement satisfying the
criteria set forth in Section 2.3 executed by HVF II and the Trustee;

 

(ii)                                  an Officer’s Certificate of HVF II to the
effect that the Rating Agency Condition with respect to each Series of Notes
Outstanding (other than any such Series of Notes (i) with respect to which an
Amortization Event or Potential Amortization Event is continuing as of the date
of the issuance of the new Series of Notes or will occur as a result of the
issuance of the new Series of Notes or (ii) that is being repaid in full with
the proceeds of the Notes issued pursuant to such Group Supplement) shall have
been satisfied with respect to such execution;

 

(iii)                               with respect to each Group Related Document
(other than the Group Supplement or the HVF II LP Agreement) with respect to
such Group to which HVF II or the HVF II General Partner is a party, evidence
(in the form of an Officer’s Certificate of HVF II) that each party to such
Group Related Document has covenanted and agreed in such Group Related Document
that, prior to the date that is one year and one day after the payment in full
of the latest maturing Note, it will not institute against,

 

3

--------------------------------------------------------------------------------


 

or join with any other Person in instituting, against HVF II or the HVF II
General Partner any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any Federal or state
bankruptcy or similar law;

 

(iv)                              an Opinion of Counsel, subject to the
assumptions and qualifications stated therein, and in a form substantially
acceptable to the Trustee, dated the initial Series Closing Date with respect to
such Group, substantially to the effect that such Group Supplement is a legal,
valid and binding agreement of HVF II, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and to general principles of equity;
and

 

(v)                                 such other documents, instruments,
certifications, agreements or other items specified in the Group Related
Documents and Series Related Documents with respect to such Series of Notes.

 

Section 2.3.                                 Group Supplement for each Group of
Notes.

 

All Notes issued by HVF II shall be part of a Group. To establish any Group, the
parties hereto shall execute a Group Supplement, which shall specify the
relevant terms with respect to such new Group, which shall include:

 

(i)                                     its name or designation;

 

(ii)                                  the Initial Series Closing Date with
respect to such Group;

 

(iii)                               the method of allocating Group-Specific
Collections with respect to such Group among the Series belonging to such Group;

 

(iv)                              the names of any Group Accounts to be used by
such Group and the terms governing the operation of any such account and the use
of moneys therein;

 

(v)                                 any deposit of funds to be made in any Group
Account with respect to such Group on the Initial Series Closing Date with
respect to such Group;

 

(vi)                              terms with respect to such Group’s
Group-Specific Collateral providing:

 

(A)                               for the definition of such Group-Specific
Collateral;

 

(B)                               that such Group-Specific Collateral shall
secure only those Series issued pursuant to such Group Supplement;

 

(C)                               that no other Group shall be entitled to the
benefit of such Group-Specific Collateral; and

 

(D)                               that if it is determined that the Noteholders
of such Group have any right, title or interest in, to or under the
Group-Specific Collateral

 

4

--------------------------------------------------------------------------------


 

with respect to any other Group (“Other Group Collateral”), then such
Noteholders agree that their right, title and interest in, to or under such
Other Group Collateral shall be subordinate in all respects to the claims or
rights of the Noteholders with respect to such Other Group Collateral, and in
such case, such Group Supplement shall constitute a subordination agreement for
purposes of Section 510(a) of the Bankruptcy Code;

 

(vii)                           a condition precedent to the issuance of any
Series of Notes pursuant to such Group Supplement requiring delivery by HVF II
to the Trustee, and receipt by the Trustee, of the following:

 

(A)                               an Officer’s Certificate of HVF II to the
effect that the Rating Agency Condition with respect to each Series of Notes
Outstanding of such Group (other than any such Series of Notes (i) with respect
to which an Amortization Event or Potential Amortization Event is continuing as
of the date of the issuance of the new Series of Notes or will occur as a result
of the issuance of the new Series of Notes or (ii) that is being repaid in full
with the proceeds of the Notes issued pursuant to such Group Supplement) shall
have been satisfied with respect to such issuance;

 

(B)                               with respect to each Series Related Document
(other than the Group Supplement, the Series Supplement or the HVF II LP
Agreement) with respect to such Series to which HVF II or the HVF II General
Partner is a party, evidence (in the form of an Officer’s Certificate of HVF II)
that each party to such Series Related Document has covenanted and agreed in
such Series Related Document that, prior to the date that is one year and one
day after the payment in full of the latest maturing Note, it will not institute
against, or join with any other Person in instituting, against HVF II or the HVF
II General Partner any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any Federal or state
bankruptcy or similar law; and

 

(C)                               a Tax Opinion; and

 

(viii)                        any other relevant terms of such Group that do not
change the terms of any Series of Notes Outstanding and that do not prevent the
satisfaction of the Rating Agency Condition referenced in
Section 2.3(vii)(A) above (all such terms, the “Principal Group Terms” of such
Group).

 

5

--------------------------------------------------------------------------------


 

Section 2.4.                                 Execution and Authentication.

 

The Notes, upon issuance pursuant to the Group/Series Supplement, shall be
executed on behalf of HVF II by an Authorized Officer and delivered by HVF II to
the Trustee for authentication and delivery as provided in such
Group/Series Supplement.

 

Section 2.5.                                 Registrar and Paying Agent.

 

HVF II shall (i) maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (the “Registrar”) and (ii) appoint a
paying agent (which shall satisfy the eligibility criteria set forth in
Section 7.8(a)) (“Paying Agent”) at whose office or agency Notes may be
presented for payment.  The Registrar shall keep a register of the Notes and of
their transfer and exchange (the “Note Register”).  HVF II may appoint one or
more co-registrars and one or more additional paying agents.  The term “Paying
Agent” includes any additional paying agent and the term “Registrar” includes
any co-registrars.  HVF II may change any Paying Agent or Registrar without
prior notice to any Noteholder.  HVF II shall notify the Trustee in writing of
the name and address of any Agent not a party to this Base Indenture.  The
Trustee is hereby initially appointed as the Registrar, Paying Agent and agent
for service of notices and demands in connection with the Notes.

 

Section 2.6.                                 Paying Agent to Hold Money in
Trust.

 

(a) HVF II shall cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee (and if the Trustee acts as Paying Agent, it hereby so agrees),
subject to the provisions of this Section, that such Paying Agent shall:

 

(i)             hold all sums held by it for the payment of amounts due with
respect to the Notes in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;

 

(ii)          give the Trustee notice of any default by HVF II of which it has
actual knowledge in the making of any payment required to be made with respect
to the Notes;

 

(iii)       at any time during the continuance of any such default, upon the
written request of the Trustee, forthwith pay to the Trustee all sums so held in
trust by such Paying Agent;

 

(iv)      immediately resign as a Paying Agent and forthwith pay to the Trustee
all sums held by it in trust for the payment of Notes if at any time it ceases
to meet the standards required to be met by a Trustee hereunder at the time of
its appointment; and

 

(v)         comply with all requirements of the Code with respect to the
withholding from any payments made by it on any Notes of any applicable
withholding

 

6

--------------------------------------------------------------------------------


 

taxes imposed thereon and with respect to any applicable reporting requirements
in connection therewith.

 

(b) HVF II at any time, for the purpose of obtaining the satisfaction and
discharge of this Base Indenture or for any other purpose, by Company Order may
direct any Paying Agent to pay to the Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Trustee upon the same trusts as those
upon which the sums were held by such Paying Agent; and upon such payment by any
Paying Agent to the Trustee, such Paying Agent shall be released from all
further liability with respect to such money.

 

(c) Subject to applicable laws with respect to escheat of funds, any money held
by the Trustee or any Paying Agent in trust for the payment of any amount due
with respect to any Note and remaining unclaimed for two years after such amount
has become due and payable shall be discharged from such trust and be paid to
HVF II on Company Request; and the Noteholder of such Note shall thereafter, as
an unsecured general creditor, look only to HVF II for payment thereof (but only
to the extent of the amounts so paid to HVF II), and all liability of the
Trustee or such Paying Agent with respect to such trust money shall thereupon
cease; provided, however, that the Trustee or such Paying Agent, before being
required to make any such repayment, at the expense of HVF II, may cause to be
published once, in a newspaper published in the English language, customarily
published on each Business Day and of general circulation in New York City, and
in a newspaper customarily published on each Business Day and of general
circulation in London and Luxembourg (if the related Series of Notes has been
listed on the Luxembourg Stock Exchange), if applicable, notice that such money
remains unclaimed and that, after a date specified therein, which shall not be
less than 30 days from the date of such publication, any unclaimed balance of
such money then remaining will be repaid to HVF II.  The Trustee may also adopt
and employ, at the expense of HVF II, any other reasonable means of notification
of such repayment.

 

Section 2.7.                                 Noteholder List.

 

The Trustee shall furnish or cause to be furnished by the Registrar to HVF II or
the Paying Agent, within five Business Days after receipt by the Trustee of a
request therefor from HVF II or the Paying Agent, respectively, in writing, a
list in such form as HVF II or the Paying Agent may reasonably require, of the
names and addresses of the Noteholders of each Series of Notes as of the most
recent Record Date for payments to such Noteholders.  Unless otherwise provided
in the applicable Series Supplement, holders of Notes of any Series of Notes
having an aggregate Principal Amount of not less than 25% of the aggregate
Principal Amount of such Series of Notes (the “Applicants”) may apply in writing
to the Trustee, and if such application states that the Applicants desire to
communicate with other Noteholders of any Series of Notes with respect to their
rights under this Base Indenture or under the Notes and is accompanied by a copy
of the communication that such Applicants propose to transmit, then the Trustee,
after having been adequately indemnified by such Applicants for its costs and
expenses and thereafter promptly after the receipt of such application (but in
no event later than five (5) Business Days after having been so indemnified
following such receipt), shall afford or shall cause the Registrar to afford
such Applicants access during normal business hours to the most recent list of
Noteholders held by the Trustee and shall give HVF II notice that such request
has been made.  Such list shall be as of a date no more than 45 days prior to
the date of receipt of

 

7

--------------------------------------------------------------------------------


 

such Applicants’ request.  Every Noteholder, by receiving and holding a Note,
agrees with the Trustee that none of the Trustee, the Registrar, or any of their
respective agents shall be held accountable by reason of the disclosure of any
such information as to the names and addresses of the Noteholders hereunder,
regardless of the source from which such information was obtained.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Noteholders of
each Series of Notes.  If the Trustee is not the Registrar, HVF II shall furnish
to the Trustee at least seven Business Days before each Payment Date and at such
other time as the Trustee may request in writing, a list in such form and as of
such date as the Trustee may reasonably require of the names and addresses of
the Noteholders of each Series of Notes.

 

Section 2.8.                                 Transfer and Exchange.

 

(a) Upon surrender for registration of transfer of any Note at the office or
agency of the Registrar, if the requirements of Section 2.8(f) and
Section 8-401(a) of the UCC are met, HVF II shall execute and after HVF II has
executed, the Trustee shall authenticate and deliver to the Noteholder, in the
name of the designated transferee or transferees, one or more new Notes, in any
authorized denominations, of the same Class and a like Principal Amount.  At the
option of any Noteholder, Notes may be exchanged for other Notes of the same
Series of Notes and Class in authorized denominations of like Principal Amount,
upon surrender of the Notes to be exchanged at any office or agency of the
Registrar maintained for such purpose.  Whenever Notes of any Series of Notes
are so surrendered for exchange, if the requirements of Section 8-401(a) of the
UCC are met, HVF II shall execute and after HVF II has executed, the Trustee
shall authenticate and deliver to the Noteholder, the Notes that the Noteholder
making the exchange is entitled to receive.

 

(b) Every Note presented or surrendered for registration of transfer or exchange
shall be (i) duly endorsed by, or be accompanied by a written instrument of
transfer in a form satisfactory to the Trustee duly executed by, the Noteholder
thereof or such Noteholder’s attorney duly authorized in writing, with a
medallion signature guarantee, and (ii) accompanied by such other documents as
the Trustee may require.  HVF II shall execute and deliver to the Trustee or the
Registrar, as applicable, Notes in such amounts and at such times as are
necessary to enable the Trustee to fulfill its responsibilities under this Base
Indenture and the Notes.

 

(c) All Notes issued upon any registration of transfer or exchange of the Notes
shall be the valid obligations of HVF II, evidencing the same debt, and entitled
to the same benefits under this Base Indenture, as the related Notes surrendered
upon such registration of transfer or exchange.

 

(d) The preceding provisions of this Section 2.8 notwithstanding, the Trustee or
the Registrar, as the case may be, shall not be required to register the
transfer or exchange of any Note of any Series of Notes for a period of 15 days
preceding the due date for payment in full of the Notes of such Series of Notes.

 

(e) Unless otherwise provided in the applicable Group Supplement or
Series Supplement, no service charge shall be payable for any registration of
transfer or exchange of

 

8

--------------------------------------------------------------------------------


 

Notes, but HVF II or the Registrar may require payment by the Noteholder of a
sum sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Notes.

 

(f) Unless otherwise provided in the applicable Group Supplement or
Series Supplement, registration of transfer of Notes containing a legend
relating to the restrictions on transfer of such Notes (which legend shall be
set forth in the applicable Group/Series Supplement) shall be effected only if
the conditions set forth in such applicable Series Supplement are satisfied.
Notwithstanding any other provision of this Section 2.8 and except as otherwise
provided in Section 2.13, the typewritten Note or Notes representing Book-Entry
Notes for any Series of Notes may be transferred, in whole but not in part, only
to another nominee of the Clearing Agency for such Series of Notes, or to a
successor Clearing Agency for such Series of Notes selected or approved by HVF
II or to a nominee of such successor Clearing Agency, only if in accordance with
this Section 2.8 and Section 2.12.

 

(g) If the Notes are listed on the Luxembourg Stock Exchange, the Trustee or the
Luxembourg Agent, as the case may be, shall send to HVF II upon any transfer or
exchange of any Note information reflected in the copy of the register for the
Notes maintained by the Registrar or the Luxembourg Agent, as the case may be.

 

(h) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Clearing Agency
Participants or beneficial owners of interests in any global Note) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

 

(i) Neither the Trustee nor any Agent shall have any responsibility for any
actions taken or not taken by the Clearing Agency.

 

Section 2.9.                                 Persons Deemed Owners.

 

Prior to due presentment for registration of transfer of any Note, the Trustee,
any Agent and HVF II may deem and treat the Person in whose name any Note is
registered (as of the day of determination) as the absolute owner of such Note
for the purpose of receiving payment of principal of and interest on such Note
and for all other purposes whatsoever, whether or not such Note is overdue, and
neither the Trustee, any Agent nor HVF II shall be affected by notice to the
contrary.

 

Section 2.10.                          Replacement Notes.

 

(a) If (i) any mutilated Note is surrendered to the Trustee, or the Trustee
receives evidence to its satisfaction of the destruction, loss or theft of any
Note, and (ii) there is delivered to the Trustee such security or indemnity as
may be required by it to hold HVF II and the Trustee harmless then, provided
that the requirements of Section 8-405 of the UCC are met, HVF II shall execute
and upon its request the Trustee shall authenticate and deliver, in exchange for
or in lieu

 

9

--------------------------------------------------------------------------------


 

of any such mutilated, destroyed, lost or stolen Note, a replacement Note;
provided, however, that if any such destroyed, lost or stolen Note, but not a
mutilated Note, shall have become or within seven (7) days shall be due and
payable, instead of issuing a replacement Note, HVF II may pay such destroyed,
lost or stolen Note when so due or payable without surrender thereof.  If, after
the delivery of such replacement Note or payment of a destroyed, lost or stolen
Note pursuant to the proviso to the preceding sentence, a protected purchaser
(within the meaning of Section 8-303 of the UCC) of the original Note in lieu of
which such replacement Note was issued presents for payment such original Note,
HVF II and the Trustee shall be entitled to recover such replacement Note (or
such payment) from the Person to whom it was delivered or any Person taking such
replacement Note from such Person to whom such replacement Note was delivered or
any assignee of such Person, except a protected purchaser, and shall be entitled
to recover upon the security or indemnity provided therefor to the extent of any
loss, damage, cost or expense incurred by HVF II or the Trustee in connection
therewith.

 

(b) Upon the issuance of any replacement Note under this Section 2.10, HVF II
may require the payment by the Noteholder of such Note of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other reasonable expenses (including the fees and expenses of
the Trustee) connected therewith.

 

(c) Every replacement Note issued pursuant to this Section 2.10 in replacement
of any mutilated, destroyed, lost or stolen Note shall be entitled to all the
benefits of this Base Indenture equally and proportionately with any and all
other Notes of the same Class and Series of Notes duly issued hereunder.

 

(d) The provisions of this Section 2.10 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

 

Section 2.11.                          Treasury Notes.

 

In determining whether the Noteholders of the required Principal Amount of Notes
have concurred in any direction, waiver or consent, Notes owned by HVF II or any
Affiliate of HVF II (other than an Affiliate Issuer) shall be considered as
though they are not Outstanding, except that for the purpose of determining
whether the Trustee shall be protected in relying on any such direction, waiver
or consent, only Notes of which a Trust Officer has received written notice of
such ownership shall be so disregarded.  Absent written notice to the Trustee of
such ownership, the Trustee shall not be deemed to have knowledge of the
identity of the individual owners of the Notes.

 

Section 2.12.                          Book-Entry Notes.

 

(a) Unless otherwise provided in any applicable Group/Series Supplement, the
Notes of each Series of Notes, upon original issuance, shall be issued in the
form of typewritten Notes representing the Book-Entry Notes, to be delivered to
the depository specified in such Series Supplement (the “Depository”) which
shall be the Clearing Agency on behalf of such Series of Notes.  The Notes of
each Series of Notes shall, unless otherwise provided in the applicable
Group/Series Supplement, initially be registered on the Note Register in the
name of

 

10

--------------------------------------------------------------------------------


 

the Clearing Agency or the nominee of the Clearing Agency.  No Note Owner will
receive a definitive note representing such Note Owner’s interest in the related
Series of Notes, except as provided in Section 2.13.  Unless and until
definitive, fully registered Notes of any Series of Notes (“Definitive Notes”)
have been issued to Note Owners pursuant to Section 2.13:

 

(i)             the provisions of this Section 2.12 shall be in full force and
effect with respect to each such Series of Notes;

 

(ii)          HVF II, the Paying Agent, the Registrar and the Trustee may deal
with the Clearing Agency and the applicable Clearing Agency Participants for all
purposes (including the payment of principal of and interest on the Notes and
the giving of instructions or directions hereunder) as the sole Noteholder of
such Series of Notes, and shall have no obligation to the Note Owners;

 

(iii)       to the extent that the provisions of this Section 2.12 conflict with
any other provisions of this Base Indenture, the provisions of this Section 2.12
shall control with respect to each such Series of Notes;

 

(iv)      the rights of Note Owners of each such Series of Notes shall be
exercised only through the Clearing Agency and the applicable Clearing Agency
Participants and shall be limited to those established by law and agreements
between such Note Owners and the Clearing Agency and/or the Clearing Agency
Participants, and all references in this Base Indenture to actions by the
Noteholders (or the portion of the Noteholders represented by the Noteholders of
such Series of Notes) shall refer to actions taken by the Clearing Agency upon
instructions from the Clearing Agency Participants, and all references in this
Base Indenture to distributions, notices, reports and statements to the
Noteholders (or the portion of the Noteholders represented by the Noteholders of
such Series of Notes) shall refer to distributions, notices, reports and
statements to the Clearing Agency, as registered holder of the Notes of such
Series of Notes, for distribution to the Note Owners in accordance with the
procedures of the Clearing Agency; and

 

(v)         whenever this Base Indenture requires or permits actions to be taken
based upon instructions or directions of Noteholders evidencing a specified
percentage of the principal amount of the Outstanding Notes, the applicable
Clearing Agency shall be deemed to represent such percentage only to the extent
that it has received instructions to such effect from Note Owners and/or their
related Clearing Agency Participants owning or representing, respectively, such
required percentage of the beneficial interest in the Outstanding Notes and has
delivered such instructions to the Trustee.

 

Pursuant to the Depository Agreement applicable to a Series of Notes, unless and
until Definitive Notes of such Series of Notes are issued pursuant to
Section 2.13, the initial Clearing Agency will make book-entry transfers among
the Clearing Agency Participants and receive and transmit distributions of
principal and interest on the Notes to such Clearing Agency Participants.

 

11

--------------------------------------------------------------------------------


 

(b) Whenever notice or other communication to any Noteholder is required under
this Base Indenture, unless and until Definitive Notes shall have been issued to
the Note Owner with respect thereto pursuant to Section 2.13, the Trustee and
HVF II shall give all such notices and communications specified herein to be
given to such Noteholder to the applicable Clearing Agency for distribution to
such Note Owner.

 

Section 2.13.                          Definitive Notes.

 

(a) The Notes of any Series of Notes, to the extent provided in the related
Group/Series Supplement, upon original issuance, may be issued in the form of
Definitive Notes. The applicable Group/Series Supplement shall set forth the
legend relating to the restrictions on transfer of such Definitive Notes and
such other restrictions as may be applicable.

 

(b) With respect to the Notes of any Series of Notes issued in the form of
typewritten Notes representing the Book-Entry Notes, if:

 

(i) both (A) HVF II advises the Trustee in writing that the Clearing Agency with
respect to any Series of Notes is no longer willing or able to discharge
properly its responsibilities under the applicable Depository Agreement and
(B) the Trustee or HVF II is unable to locate a qualified successor;

 

(ii) HVF II, at its option, advises the Trustee in writing that it elects to
terminate the book-entry system through the Clearing Agency with respect to any
Series of Notes Outstanding; or

 

(iii) during the continuance of an Amortization Event with respect to any
Series of Notes Outstanding, Note Owners holding a beneficial interest in excess
of 50% of the aggregate Principal Amount of such Series of Notes advise the
Trustee and the applicable Clearing Agency through the applicable Clearing
Agency Participants in writing that the continuation of a book-entry system
through the applicable Clearing Agency is no longer in the best interests of
such Note Owners,

 

then the Trustee shall notify all Note Owners of such Series of Notes, through
the applicable Clearing Agency Participants, of the occurrence of any such event
and of the availability of Definitive Notes to Note Owners of such Series of
Notes.  Upon surrender to the Trustee of the Notes of such Series of Notes by
the applicable Clearing Agency, accompanied by registration instructions from
the applicable Clearing Agency for registration, HVF II shall execute and the
Trustee shall authenticate, upon receipt of a Company Order, and deliver
Definitive Notes in accordance with the instructions of the Clearing Agency. 
Neither HVF II nor the Trustee shall be liable for any delay in delivery of such
instructions and may each conclusively rely on, and shall be protected in
relying on, such instructions.  Upon the issuance of Definitive Notes of such
Series of Notes all references herein to obligations imposed upon or to be
performed by the applicable Clearing Agency shall be deemed to be imposed upon
and performed by the Trustee, to the extent applicable with respect to such
Definitive Notes, and the Trustee shall

 

12

--------------------------------------------------------------------------------


 

recognize the Noteholders of the Definitive Notes of such Series of Notes as
Noteholders of such Series of Notes hereunder.

 

Section 2.14.                          Cancellation.

 

HVF II may at any time deliver to the Trustee for cancellation any Notes
previously authenticated and delivered hereunder which HVF II may have acquired
in any manner whatsoever, and all Notes so delivered shall be promptly cancelled
by the Trustee.  The Registrar and Paying Agent shall forward to the Trustee any
Notes surrendered to them for registration of transfer, exchange or payment. 
The Trustee shall cancel all Notes surrendered for registration of transfer,
exchange, payment, replacement or cancellation and the principal of and all
accrued interest on all such cancelled Notes shall be deemed to have been paid
in full (and such payment of principal and interest shall be deemed to have been
made to the relevant Noteholders) and such cancelled Notes shall be deemed no
longer to be outstanding for all purposes hereunder.  HVF II may not issue new
Notes to replace Notes that it has redeemed or paid or that have been delivered
to the Trustee for cancellation.  All cancelled Notes held by the Trustee shall
be disposed of in accordance with the Trustee’s standard disposition procedures
unless HVF II shall direct that cancelled Notes be returned to it pursuant to a
Company Order.

 

Section 2.15.                          Principal and Interest.

 

(a) The principal of each Series of Notes shall be payable at the times and in
the amount set forth in the applicable Group/Series Supplement.

 

(b) Each Series of Notes shall accrue interest as provided in the applicable
Group/Series Supplement and such interest shall be payable at the times and in
the amount set forth in the applicable Group/Series Supplement.

 

(c) Except as provided in the following sentence, the Person in whose name any
Note is registered at the close of business on any Record Date with respect to a
Payment Date for such Note shall be entitled to receive the principal and
interest payable on such Payment Date notwithstanding the cancellation of such
Note upon any registration of transfer, exchange or substitution of such Note
subsequent to such Record Date.  Any interest payable at maturity shall be paid
to the Person to whom the principal of such Note is payable.

 

(d) If HVF II defaults in the payment of interest on the Notes of any Series of
Notes, such interest, to the extent paid on any date that is more than five
(5) Business Days after the applicable due date, at the option of HVF II, shall
cease to be payable to the Persons who were Noteholders of such Series of Notes
on the applicable Record Date and HVF II shall pay the defaulted interest in any
lawful manner, plus, to the extent lawful, interest payable on the defaulted
interest, to the Persons who are Noteholders of such Series of Notes on a
subsequent special record date which date shall be at least five (5) Business
Days prior to the payment date, at the rate provided in the applicable
Group/Series Supplement and in the Notes of such Series of Notes.  HVF II shall
fix or cause to be fixed each such special record date and payment date, and at
least fifteen (15) days before the special record date, HVF II (or the Trustee,
in the name of and at the expense of HVF II) shall mail to the Noteholders of
such Series of Notes a notice

 

13

--------------------------------------------------------------------------------


 

that states the special record date, the related payment date and the amount of
such interest to be paid.

 

Section 2.16.                          Tax Treatment.

 

HVF II has structured this Base Indenture and each existing
Group/Series Supplement and will structure each future Group/Series Supplement
and the Notes have been (or will be) issued with the intention that the Notes
will qualify under applicable tax law as indebtedness and any entity acquiring
any direct or indirect interest in any Note by acceptance of its Notes (or, in
the case of a Note Owner, by virtue of such Note Owner’s acquisition of a
beneficial interest therein) agrees to treat the Notes (or beneficial interests
therein) for purposes of Federal, state and local and income or franchise taxes
and any other tax imposed on or measured by income, as indebtedness.

 

ARTICLE III

 

SECURITY

 

Each Series of Notes shall be secured in accordance with its related
Group/Series Supplement and the Collateral Agency Agreement.

 

ARTICLE IV

 

RULE 144A INFORMATION

 

For so long as any of the Notes are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, HVF II agrees to provide or cause to
be provided to any Noteholder or Note Owner and to any prospective purchaser of
Notes designated by such Noteholder or Note Owner upon the request of such
Noteholder or Note Owner or prospective purchaser, any information required to
be provided to such holder or prospective purchaser to satisfy the conditions
set forth in Rule 144A(d)(4) under the Securities Act.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

HVF II hereby represents and warrants, for the benefit of the Trustee and the
Noteholders, that the following (i) was true as of the Initial Series Closing
Date and (ii) is true as of each Closing Date:

 

Section 5.1.                                 Existence and Power.

 

(a) HVF II (i) is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware, (ii) is duly qualified to
do business as a foreign limited partnership and in good standing under the laws
of each jurisdiction where the character of its property, the nature of its
business or the performance of its obligations under the Base Related Documents
with respect to such date make such qualification necessary, except to the
extent that the failure to so qualify is not reasonably likely to result in a
Material Adverse Effect,

 

14

--------------------------------------------------------------------------------


 

and (iii) has all limited partnership powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and for purposes of the transactions contemplated by the Base Related
Documents with respect to such date, except to the extent that the failure to so
qualify is not reasonably likely to result in a Material Adverse Effect.

 

(b) The HVF II General Partner (i) is the sole general partner of HVF II,
(ii) is a corporation duly formed, validly existing and in good standing under
the laws of the State of Delaware, (iii) is duly qualified to do business as a
foreign corporation and in good standing under the laws of each jurisdiction
where the character of its property, the nature of its business or the
performance of its obligations under the Base Related Documents with respect to
such date make such qualification necessary, except to the extent that the
failure to so qualify is not reasonably likely to result in a Material Adverse
Effect, and (iv) has all corporate powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and for purposes of the transactions contemplated by the Base Related
Documents with respect to such date, except to the extent that the failure to so
qualify is not reasonably likely to result in a Material Adverse Effect.

 

Section 5.2.                                 Limited Partnership and
Governmental Authorization.

 

The execution, delivery and performance by HVF II of this Base Indenture and the
Base Related Documents with respect to such date to which it is a party (a) is
within HVF II’s limited partnership powers, (b) have been duly authorized by all
necessary limited partnership action, (c) requires no action by or in respect
of, or filing with any Governmental Authority that has not been obtained, except
to the extent that the failure to take such action or effect such filing is not
reasonably likely to result in a Material Adverse Effect and (d) does not
contravene, or constitute a default under, any Requirements of Law with respect
to HVF II or any Contractual Obligation with respect to HVF II or result in the
creation or imposition of any Lien (other than Base Permitted Liens) on any
property of HVF II, except to the extent that such contravention or default is
not reasonably likely to result in a Material Adverse Effect.  This Base
Indenture and each of the other Base Related Documents with respect to such date
to which HVF II is a party have been executed and delivered by a duly authorized
officer of HVF II.

 

Section 5.3.                                 No Consent.

 

No consent, action by or in respect of, approval or other authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person is required for the valid execution and delivery by HVF II of this Base
Indenture or any other applicable Base Related Documents with respect to such
date or for the performance of any of HVF II’s obligations hereunder or
thereunder other than such consents, approvals, authorizations, registrations,
declarations or filings as shall have been obtained by HVF II prior to such date
and except to the extent that the failure to so obtain any such consent,
approval or authorization, take any such action or effect any such registration,
declaration or filing is not reasonably likely to result in a Material Adverse
Effect.

 

15

--------------------------------------------------------------------------------


 

Section 5.4.                                 Binding Effect.

 

This Base Indenture and each other Base Related Document is a legal, valid and
binding obligation of HVF II enforceable against HVF II in accordance with its
terms (except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing).

 

Section 5.5.                                 Litigation.

 

There is no action, suit or proceeding pending against or, to the knowledge of
HVF II, threatened against or affecting HVF II before any court or arbitrator or
any Governmental Authority with respect to which there is a reasonable
possibility of an adverse decision that would be reasonably likely to result in
a Material Adverse Effect.

 

Section 5.6.                                 No ERISA Plan.

 

HVF II has not established and does not maintain or contribute to any Plan that
is covered by Title IV of ERISA.

 

Section 5.7.                                 Tax Filings and Expenses.

 

HVF II has filed all federal, state and local tax returns and all other tax
returns that, to the knowledge of HVF II, are required to be filed (whether
informational returns or not), and has paid all taxes due, if any, pursuant to
said returns or pursuant to any assessment received by HVF II, except such
taxes, if any, as are being contested in good faith and for which adequate
reserves have been set aside on its books.  HVF II has paid all fees and
expenses required to be paid by it in connection with the conduct of its
business, the maintenance of its existence and its qualification as a foreign
limited partnership authorized to do business in each State in which it is
required to so qualify, except to the extent that the failure to pay such fees
and expenses is not reasonably likely to result in a Material Adverse Effect.

 

Section 5.8.                                 Disclosure.

 

All certificates, reports, statements, documents and other information (other
than any certificates, reports, statements, documents or other information
relating to any financial statements of Hertz and its consolidated Subsidiaries)
furnished to the Trustee by or on behalf of HVF II pursuant to any provision of
this Base Indenture or any other Base Related Documents with respect to such
date, or in connection with or pursuant to any amendment or modification of, or
waiver under, this Base Indenture or any other Base Related Document with
respect to such date, shall, at the time the same are so furnished, be complete
and correct to the extent necessary to give the Trustee true and accurate
knowledge of the subject matter thereof in all material respects, and the
furnishing of the same to the Trustee shall constitute a representation and
warranty by HVF II made on the date the same are furnished to the Trustee to the
effect specified herein.

 

16

--------------------------------------------------------------------------------


 

Section 5.9.                                 Solvency.

 

Both before and after giving effect to the transactions contemplated by the Base
Related Documents, HVF II is solvent within the meaning of the Bankruptcy Code
and HVF II is not the subject of any voluntary or involuntary case or proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy or insolvency law and no Event of Bankruptcy has
occurred with respect to HVF II.

 

Section 5.10.                          Investment Company Act.

 

HVF II is not, and is not controlled by, an “investment company” within the
meaning of, and is not required to register as an “investment company” under,
the Investment Company Act.

 

Section 5.11.                          Regulations T, U and X.

 

The proceeds of the Notes will not be used to purchase or carry any “margin
stock” (as defined or used in the regulations of the Board of Governors of the
Federal Reserve System, including Regulations T, U and X thereof).  HVF II is
not engaged in the business of extending credit for the purpose of purchasing or
carrying any margin stock.

 

Section 5.12.                          Ownership of Limited Partnership
Interests; Subsidiary.

 

The sole general partner of HVF II is the HVF II General Partner and the sole
limited partner of HVF II is Hertz, all of the issued and outstanding membership
interests in the HVF II General Partner are owned by Hertz, all of which
interests have been validly issued, are fully paid and non-assessable and are
owned of record by Hertz, free and clear of all Liens other than Base Permitted
Liens; provided, however, that such limited partnership interests in HVF II
and/or such membership interest in the General Partner (collectively, the “SPV
Issuer Equity”) may be pledged for the benefit of one or more Pledged Equity
Secured Parties pursuant to any Pledged Equity Security Agreement as long as
such Pledged Equity Security Agreement contains the Required Standstill
Provisions.  HVF II has no subsidiaries and owns no capital stock of, or other
equity interest in, any other Person.

 

Section 5.13.                          Non-Existence of Other Agreements.

 

As of the date of the issuance of the first Series of Notes, other than as
permitted by Section 6.14, (i) HVF II is not a party to any contract or
agreement of any kind or nature and (ii) HVF II is not subject to any material
obligations or liabilities of any kind or nature in favor of any third party,
including Contingent Obligations.  As of the date of the issuance of the first
Series of Notes, HVF II has not engaged in any business or enterprise or entered
into any transaction, other than, in each case, as permitted by Section 6.15.

 

Section 5.14.                          Compliance with Contractual Obligations
and Laws.

 

HVF II is not (i) in violation of the HVF II LP Agreement, (ii) in violation of
any Requirement of Law with respect to HVF II, except to the extent any such
violation is not reasonably likely to result in a Material Adverse Effect or
(iii) in violation of any Contractual

 

17

--------------------------------------------------------------------------------


 

Obligation with respect to HVF II, except to the extent any such violation is
not reasonably likely to result in a Material Adverse Effect.

 

ARTICLE VI

 

COVENANTS

 

Section 6.1.                                 Maintenance of Office or Agency.

 

HVF II will maintain an office or agency (that may be an office of the Trustee,
the Registrar or co-registrar) where Notes may be surrendered for registration
of transfer or exchange, where notices and demands to or upon HVF II in respect
of the Notes and this Base Indenture may be served, and where, at any time when
HVF II is obligated to make a payment of principal of, and premium, if any,
upon, the Notes, the Notes may be surrendered for payment.  HVF II will give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency.  If at any time HVF II shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office, and HVF II hereby appoints
the Trustee as its agent to receive all surrenders, notices and demands.

 

HVF II may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations.  HVF II will give
prompt written notice to the Trustee of any such designation or rescission.

 

HVF II hereby designates the Corporate Trust Office as one such office or agency
of HVF II.

 

Section 6.2.                                 Conduct of Business and Maintenance
of Existence.

 

HVF II will maintain its existence as a limited partnership under the laws of
the State of Delaware and will obtain and preserve its qualification to do
business in each jurisdiction in which the failure to so qualify would be
reasonably likely to result in a Material Adverse Effect.

 

Section 6.3.                                 Compliance with Laws.

 

HVF II will comply in all respects with all Requirements of Law with respect to
HVF II, except where the necessity of compliance therewith is being contested in
good faith by appropriate proceedings and where such noncompliance is not
reasonably likely to result in a Material Adverse Effect and will not result in
a Lien (other than (i) with respect to any such Lien on the property of HVF II
not constituting (A) Group-Specific Collateral with respect to any Group of
Notes or (B) Series-Specific Collateral with respect to any Series of Notes,
Base Permitted Liens, (ii) with respect to any such Lien on the property of HVF
II constituting Group-Specific Collateral with respect to any Group of Notes,
Group Permitted Liens for such Group of Notes and (iii) with respect to any such
Lien on the property of HVF II constituting

 

18

--------------------------------------------------------------------------------


 

Series-Specific Collateral with respect to any Series of Notes, Series Permitted
Liens for such Series of Notes).

 

Section 6.4.                                 Inspection of Property, Books and
Records.

 

HVF II will keep proper books of record and account in which full, true and
correct entries shall be made of all its dealings, transactions in relation to
the Collateral and its business activities sufficient to prepare financial
statements in accordance with GAAP, and will permit the Trustee to visit and
inspect any of its properties, to examine and make abstracts from any of its
books and records and to discuss its affairs, finances and accounts with its
officers and directors, all at such reasonable times upon reasonable notice and
as often as may reasonably be requested.

 

Section 6.5.                                 Notice of Material Proceedings.

 

Within five (5) Business Days of any Authorized Officer of HVF II obtaining
actual knowledge thereof, HVF II shall give the Trustee and the Rating Agencies
written notice of the commencement or existence of any proceeding by or before
any Governmental Authority against or affecting HVF II that is reasonably likely
to have a Material Adverse Effect.

 

Section 6.6.                                 Liens.

 

HVF II will not create, incur, assume or permit to exist any Lien upon any of
its property (including the Collateral), other than: (i) with respect to any
such property not constituting (A) Group-Specific Collateral with respect to any
Group of Notes or (B) Series-Specific Collateral with respect to any Series of
Notes, Base Permitted Liens, (ii) with respect any such property constituting
Group-Specific Collateral with respect to any Group of Notes, Group Permitted
Liens for such Group of Notes and (iii) with respect to any such property
constituting Series-Specific Collateral with respect to any Series of Notes,
Series Permitted Liens for such Series of Notes.

 

Section 6.7.                                 Other Indebtedness.

 

HVF II will not create, assume, incur, suffer to exist or otherwise become or
remain liable in respect of any Indebtedness other than under any Master Related
Document.

 

Section 6.8.                                 No ERISA Plan.

 

HVF II shall not establish or maintain or contribute to any Plan that is covered
by Title IV of ERISA.

 

Section 6.9.                                 Mergers.

 

HVF II will not be a party to any merger or consolidation, other than a merger
or consolidation of HVF II into or with another Person if:

 

(a) the Person formed by such consolidation or into or with which HVF II is
merged shall be a Person organized and existing under the laws of the United
States of America

 

19

--------------------------------------------------------------------------------


 

or any state or the District of Columbia, and if HVF II is not the surviving
entity, shall expressly assume, by an indenture supplemental hereto executed and
delivered to the Trustee, the performance of every covenant and obligation of
HVF II hereunder and under all other Master Related Documents to which HVF II is
a party;

 

(b) HVF II has delivered to the Trustee an Officer’s Certificate and an Opinion
of Counsel, each stating that such consolidation or merger and such supplemental
agreement comply with this Section 6.9;

 

(c) the Rating Agency Condition with respect to each Series of Notes Outstanding
shall have been satisfied with respect to such merger or consolidation; and

 

(d) HVF II has delivered to the Trustee an Opinion of Counsel stating that HVF
II would not be substantively consolidated with any immediate and direct parent
of such Person as a result of an Event of Bankruptcy with respect to any such
parent.

 

Section 6.10.                          Sales of Assets.

 

HVF II will not sell, lease, transfer, liquidate or otherwise dispose of any of
its property except as contemplated by the Master Related Documents.

 

Section 6.11.                          Acquisition of Assets.

 

HVF II will not acquire, by long-term or operating lease or otherwise, any
property except in accordance with the terms of the Master Related Documents.

 

Section 6.12.                          Organizational Documents.

 

Neither HVF II nor the HVF II General Partner will amend any of its
organizational documents, including the certificate of limited partnership or
the limited partnership agreement of HVF II and the certificate of incorporation
or bylaws of the HVF II General Partner unless, prior to such amendment, the
Rating Agency Condition with respect to each Series of Notes Outstanding shall
have been satisfied with respect to such amendment.

 

Section 6.13.                          Investments.

 

Neither HVF II nor the HVF II General Partner will make, incur, or suffer to
exist any loan, advance, extension of credit or other investment in any Person
other than in accordance with the Master Related Documents and, in addition,
without limiting the generality of the foregoing, HVF II will not direct the
investment of funds in any Group-Specific Collection Account or Series-Specific
Collection Account in a manner that would have the effect of causing HVF II to
be an “investment company” within the meaning of the Investment Company Act.

 

Section 6.14.                          No Other Agreements.

 

HVF II will not enter into or be a party to any agreement or instrument other
than any Master Related Document, any documents related to any Enhancement, any
document to

 

20

--------------------------------------------------------------------------------


 

effect a merger or consolidation permitted pursuant to Section 6.9 or any
documents and agreements incidental or related to any of the foregoing.

 

Section 6.15.                          Other Business.

 

HVF II will not engage in any business or enterprise or enter into any
transaction other than the acquisition and funding of Group-Specific Collateral
and Series-Specific Collateral, the related exercise of its rights under
Group-Specific Collateral, Series-Specific Collateral and the Master Related
Documents, the incurrence and payment of ordinary course operating expenses, the
issuing and selling of the Notes and other activities related to or incidental
to any of the foregoing.

 

Section 6.16.                          Maintenance of Separate Existence.

 

Each of HVF II and the HVF II General Partner will:

 

(a) maintain its own deposit account or accounts, separate from those of any
Affiliate, with commercial banking institutions and ensure that the funds of HVF
II will not be diverted to any other Person or for other than the use of HVF II,
nor will such funds be commingled with the funds of Hertz or any other
Subsidiary or Affiliate of Hertz other than as provided in the Master Related
Documents;

 

(b) ensure that all transactions between HVF II and any of its Affiliates,
whether currently existing or hereafter entered into, shall be only on an arm’s
length basis, it being understood and agreed that the transactions contemplated
in the Master Related Documents meet the requirements of this clause (b);

 

(c) to the extent that it requires an office to conduct its business, conduct
its business from an office at a separate address from that of Hertz and its
Affiliates (other than Hertz Vehicles LLC or any other affiliated special
purpose company (other than HGI)); provided, that segregated offices in the same
building shall constitute separate addresses for purposes of this clause (c). 
To the extent that HVF II and any of its members or Affiliates have offices in
the same location, there shall be a fair and appropriate allocation of overhead
costs among them, and each such entity shall bear its fair share of such
expenses;

 

(d) conduct its affairs in its own name and in accordance with the HVF II LP
Agreement or the HVF II General Partner Certificate of Incorporation and
by-laws, as applicable, and observe all necessary, appropriate and customary
limited partnership or corporate formalities, as applicable, including, but not
limited to, holding all regular and special meetings and/or adopting all written
consents appropriate to authorize all actions of HVF II or the HVF II General
Partner, as applicable, keeping separate and accurate minutes of its meetings,
passing all resolutions or consents necessary to authorize actions taken or to
be taken, and maintaining accurate and separate books, records and accounts,
including, but not limited to, payroll and intercompany transaction accounts;

 

(e) not assume or guarantee any of the liabilities of Hertz or any Affiliate
thereof (other than any liability of HVF II that may be deemed assumed or
guaranteed by the HVF II General Partner solely due to the HVF II

 

21

--------------------------------------------------------------------------------


 

General Partner’s status as a general partner of HVF II under the law of the
State of Delaware);

 

(f) only in the case of the HVF II General Partner, maintain at least two
(2) Independent Directors on its Board of Directors; and

 

(g) maintain separate financial statements in accordance with GAAP, or, if
financial statements are prepared on a consolidated basis with Hertz or any
Affiliate thereof, such financial statements shall contain notes clearly
(i) disclosing the separate legal existence of each of HVF II and the HVF II
General Partner and (ii) stating that the assets of HVF II and the assets of the
HVF II General Partner are owned by HVF II or the HVF II General Partner, as
applicable, and are not available to satisfy obligations of Hertz or such
Affiliate and identifying the amounts of the assets so owned.

 

Section 6.17.                          Purchase and Sale of Assets.

 

The Issuer will not acquire or dispose of assets for the primary purpose of
recognizing gains or decreasing losses resulting from market value changes.  The
Issuer will not purchase or otherwise acquire any asset that is not an “eligible
asset” within the meaning of Rule 3a-7 promulgated under the Investment Company
Act; provided, however, that the Issuer may purchase or otherwise acquire an
asset that is not an “eligible asset” to the extent that the purchase or
acquisition of such asset is considered an activity that is related or
incidental to the business of purchasing or otherwise acquiring “eligible
assets” under Rule 3a-7.

 

ARTICLE VII

 

THE TRUSTEE

 

Section 7.1.                                 Duties of the Trustee.

 

(a) If an Amortization Event has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Base Indenture, and
use the same degree of care and skill in their exercise, as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.  The
preceding sentence shall not have the effect of insulating the Trustee from
liability arising out of the Trustee’s negligence or willful misconduct.

 

(b) Except during the occurrence and continuance of an Amortization Event:

 

(i)             The Trustee undertakes to perform only those duties that are
specifically set forth in this Indenture and the Master Related Documents to
which it is a party and no others, and no implied covenants or obligations shall
be read into this Indenture or such Master Related Documents against the
Trustee; and

 

(ii)          In the absence of negligence, bad faith or willful misconduct on
its part, the Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Indenture or any applicable

 

22

--------------------------------------------------------------------------------


 

Master Related Document; however, in the case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Trustee, the Trustee shall be under a duty to examine such certificates
or opinions to determine whether or not they conform to the requirements of this
Indenture or such Master Related Document (but need not confirm or investigate
the accuracy of mathematical calculations or other facts stated therein). 
Except as otherwise provided, the delivery of reports, information and documents
to the Trustee is for informational purposes only and the Trustee’s receipt of
such shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including HVF II’s
compliance with any of its covenants hereunder or thereunder, as the case may be
(as to which the Trustee is entitled to rely exclusively on Officer’s
Certificates).

 

(c) Subject to Section 7.1(a), no provision of the Base Indenture shall be
construed to relieve the Trustee from liability for its own negligent action,
its own negligent failure to act or willful misconduct, provided, however, that:

 

(i)             This clause does not limit the effect of clause (b) of this
Section 7.1.

 

(ii)          The Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts nor shall the Trustee be liable
with respect to any action it takes or omits to take in good faith in accordance
with the Base Indenture.

 

(iii)       The Trustee shall not be charged with knowledge of any default by
any Person in the performance of its obligations under any Master Related
Document, unless a Trust Officer receives written notice of such failure from
HVF II, Hertz, any Leasing Company Trustee or any Noteholder or otherwise has
actual knowledge thereof.

 

(iv)      Prior to occurrence of an Amortization Event with respect to any
Series of Notes, and after curing all such Amortization Events which may have
occurred, the duties and obligations of the Trustee shall be determined solely
by the express provisions of the Base Indenture, the Trustee shall be obligated
to perform only such duties and obligations as are specifically set forth in the
Base Indenture and no implied covenants or obligations shall be read into the
Base Indenture against the Trustee.

 

(v)         The Trustee shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it, and
none of the provisions contained in the Base Indenture shall in any event
require the Trustee to perform, or be responsible for the manner of performance
of, any of the obligations of any Person under any of the Master Related
Documents.

 

(d) In the event that the Paying Agent or the Registrar shall fail to perform
any obligation, duty or agreement in the manner or on the day required to be
performed by the

 

23

--------------------------------------------------------------------------------


 

Paying Agent or the Registrar, as the case may be, under this Base Indenture,
the Trustee shall be obligated as soon as practicable upon actual knowledge of a
Trust Officer thereof and receipt of appropriate records and information, if
any, to perform such obligation, duty or agreement in the manner so required.

 

(e) Subject to Section 7.3, all moneys received by the Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated from other funds except to the extent
required by law or the Master Related Documents.

 

(f) Whether or not therein expressly so provided, every provision of this Base
Indenture relating to the conduct of, affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this
Section 7.1.

 

(g) Beyond the exercise of reasonable care in the custody thereof, the Trustee
shall have no duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto and, unless directed by the Required Noteholders of any Series of Notes
Outstanding, the Trustee shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Collateral.  The Trustee shall be
deemed to have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property and shall not be liable or responsible for any
loss or diminution in the value of any of the Collateral, by reason of the act
or omission or any carrier, forwarding agency or other agent or bailee selected
by the Trustee with due care in good faith.

 

(h) The Trustee shall not be responsible for the existence, genuineness or value
of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, except to the extent such action or omission constitutes negligence,
bad faith or willful misconduct on the part of the Trustee, for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
for the validity of the title of HVF II to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or Liens upon the
Collateral or otherwise as to the maintenance of the Collateral.  Except as
otherwise provided herein, the Trustee shall have no duty to inquire as to the
performance or observance of any of the terms of this Base Indenture or any
other Master Related Document by HVF II or the Collateral Agent.

 

Section 7.2.                                 Rights of the Trustee.

 

Except as otherwise provided by Section 7.1:

 

(a) The Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting based upon any document believed by it to be genuine and
to have been signed by or presented by the proper person.

 

24

--------------------------------------------------------------------------------


 

(b) The Trustee may consult with counsel of its selection and the advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection from liability in respect of any action taken, suffered or omitted by
it hereunder in good faith and in reliance thereon.

 

(c) The Trustee may act through agents, custodians and nominees and shall not be
liable for any misconduct or negligence on the part of, or for the supervision
of, any such agent, custodian or nominee so long as such agent, custodian or
nominee is appointed with due care.  The appointment of agents (other than legal
counsel) pursuant to this subsection (c) shall be subject to the prior consent
of HVF II, which consent shall not be unreasonably withheld.

 

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within its rights or powers
conferred upon it by this Base Indenture; provided that, the Trustee’s conduct
does not constitute willful misconduct, negligence or bad faith.

 

(e) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Base Indenture, any Group Supplement or any
Series Supplement, or to institute, conduct or defend any litigation hereunder
or in relation hereto, at the request, order or direction of any of the
Noteholders, pursuant to the provisions of this Base Indenture, any Group
Supplement or any Series Supplement, unless such Noteholders shall have offered
to the Trustee reasonable security or indemnity satisfactory to the Trustee
against the costs, expenses and liabilities that may be incurred therein or
thereby.  Nothing contained herein shall, however, relieve the Trustee of the
obligations, upon the occurrence of a default by any Leasing Company or HVF II
(that, in any such case, has not been cured), to exercise such rights and powers
vested in it by this Base Indenture, any Group Supplement or any
Series Supplement, and to use the same degree of care and skill in their
exercise as a prudent man would exercise or use under the circumstances in the
conduct of his own affairs.

 

(f) The Trustee shall not be bound to make any investigation into the facts of
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document, unless requested in writing to do so by the Required Noteholders of
any Series of Notes. If the Trustee is so requested by the Required Noteholders
or determines in its own discretion to make such further inquiry or
investigation into such facts or matters as it sees fit, the Trustee shall be
entitled, upon reasonable notice and upon reasonable request, to examine the
books, records and premises of HVF II, personally or by agent or attorney, at
the sole cost of HVF II and the Trustee shall incur no liability by reason of
such inquiry or investigation.

 

(g) The Trustee shall not be liable for any losses or liquidation penalties in
connection with Permitted Investments, unless such losses or liquidation
penalties were incurred through the Trustee’s own willful misconduct, negligence
or bad faith.

 

(h) The Trustee shall not be liable for the acts or omissions of any successor
to the Trustee so long as such acts or omissions were not the result of the
negligence, bad faith or willful misconduct of the predecessor Trustee.

 

25

--------------------------------------------------------------------------------


 

(i) The Trustee shall not be required to take any action pursuant to any request
or direction of HVF II unless such request or direction is sufficiently
evidenced by a Company Request or Company Order.

 

(j) Whenever in the administration of this Base Indenture the Trustee shall deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officer’s Certificate.

 

(k) The rights, privileges, protections, immunities and benefits given to the
Trustee, including its right to be indemnified, are extended to, and shall be
enforceable by, the Trustee in each of its capacities hereunder, and each agent,
custodian and other person employed to act hereunder.

 

(l) The Trustee may request that HVF II deliver an incumbency certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Base Indenture, which
incumbency certificate may be signed by any person authorized to sign an
Officer’s Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded.

 

(m) In no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software or hardware) services; it being understood that the Trustee shall use
reasonable efforts that are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

 

(n) In no event shall the Trustee be responsible or liable for special,
punitive, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

 

(o) The Trustee shall not be deemed to have notice of any Potential Amortization
Event or Amortization Event unless a Trust Officer has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee and such
notice references the Notes or this Indenture.

 

Section 7.3.                                 Individual Rights of the Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with HVF II or an Affiliate of HVF II
with the same rights it would have if it were not Trustee.  Any Agent may do the
same with like rights.

 

26

--------------------------------------------------------------------------------


 

Section 7.4.                                 Notice of Amortization Events and
Potential Amortization Events.

 

If an Amortization Event or a Potential Amortization Event with respect to any
Series of Notes Outstanding occurs and is continuing of which a Trust Officer
shall have received written notice, the Trustee shall promptly (and in any event
within five (5) Business Days after the receipt of such notice) provide the
Noteholders, HVF II and each Rating Agency with notice of such Amortization
Event or Potential Amortization Event, to the extent that the Notes of such
Series are Book-Entry Notes, by telephone and facsimile and otherwise by first
class mail.

 

Section 7.5.                                 Compensation.

 

(a) HVF II shall promptly pay to the Trustee from time to time compensation for
its acceptance of this Base Indenture and services hereunder as the Trustee and
HVF II shall from time to time agree in writing.  The Trustee’s compensation
shall not be limited by any law on compensation of a trustee of an express
trust.  HVF II shall reimburse the Trustee promptly upon request for all
reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services.  Such expenses shall include the
reasonable compensation, disbursements and expenses of the Trustee’s agents and
counsel.

 

(b) HVF II shall not be required to reimburse any expense or indemnify the
Trustee against any loss, liability, or expense incurred by the Trustee through
the Trustee’s own willful misconduct or negligence.

 

(c) When the Trustee incurs expenses or renders services after an Amortization
Event occurs, the expenses and the compensation for the services are intended to
constitute expenses of administration under the Bankruptcy Code.

 

(d) The provisions of this Section 7.5 shall survive the termination of this
Base Indenture and the resignation and removal of the Trustee.

 

Section 7.6.                                 Replacement of the Trustee.

 

(a) The Trustee may, after giving forty-five (45) days prior written notice to
HVF II, each Noteholder and each Rating Agency, resign at any time and be
discharged from the trust hereby created.  The Requisite Indenture Investors,
acting together, may remove the Trustee with respect to the trust hereby created
at any time by so notifying the Trustee and HVF II.  So long as no Amortization
Event has occurred and is continuing with respect to any Series of Notes
Outstanding, HVF II may remove the Trustee at any time.  HVF II shall remove the
Trustee if:

 

(i)             the Trustee fails to comply with Section 7.8;

 

(ii)          the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under the Bankruptcy Code;

 

(iii)       a custodian or public officer takes charge of the Trustee or its
property; or

 

27

--------------------------------------------------------------------------------


 

(iv)      the Trustee becomes incapable of acting.

 

(b) If the Trustee resigns or is removed or if a vacancy exists in the office of
the Trustee for any reason, HVF II shall promptly appoint a successor Trustee. 
Within one year after the successor Trustee takes office, the Requisite
Indenture Investors, acting together, may appoint a successor Trustee to replace
the successor Trustee appointed by HVF II.

 

(c) If a successor Trustee does not take office within forty-five (45) days
after the retiring Trustee gives notice of its intent to resign or is removed,
the retiring Trustee or any Noteholder, at the expense of HVF II, may petition
any court of competent jurisdiction for the appointment of a successor Trustee.

 

(d) If the Trustee, after written request by any Noteholder to comply with
Section 7.8, fails to comply with Section 7.8, such Noteholder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

 

(e) A successor Trustee shall deliver a written acceptance of its appointment to
the retiring Trustee or removed Trustee and to HVF II.  Thereupon the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Base Indenture and any Series Supplement.  The successor Trustee
shall mail a notice of its succession to the Noteholders.  The retiring Trustee
shall promptly transfer all property held by it as Trustee to the successor
Trustee; provided, however, that all sums owing to the retiring Trustee
hereunder have been paid.  Notwithstanding replacement of the Trustee pursuant
to this Section 7.6, HVF II’s obligations under Section 7.5 shall continue for
the benefit of the retiring Trustee.

 

(f) A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor trustee’s acceptance of
appointment as provided in Section 7.6(e) and the assumption of obligations of
the Trustee hereunder by such successor trustee.

 

Section 7.7.                                 Successor Trustee by Merger, etc.

 

Subject to Section 7.8, if the Trustee consolidates, merges or converts into, or
transfers all or substantially all of its corporate trust business to, another
corporation, the successor corporation without any further act shall be the
successor Trustee.

 

Section 7.8.                                 Eligibility Disqualification.

 

(a) There shall at all times be a Trustee hereunder which shall (i) be a
corporation organized and doing business under the laws of the United States or
of any state thereof that is authorized under such laws to exercise corporate
trustee power, (ii) be subject to supervision or examination by Federal or state
authority and shall have a combined capital and surplus of at least $50,000,000
as set forth in its most recent published annual report of condition and
(iii) satisfy the requirements for a trustee set forth in paragraph (a)(4)(i) of
Rule 3a-7 under the Investment Company Act.

 

28

--------------------------------------------------------------------------------


 

(b) If at any time the Trustee shall cease to satisfy the eligibility
requirements of Section 7.8(a) above, the Trustee shall resign immediately in
the manner and with the effect specified in Section 7.6.

 

Section 7.9.                                 Appointment of Co-Trustee or
Separate Trustee.

 

(a) Notwithstanding any other provisions of this Base Indenture or any
Series Supplement, at any time, for the purpose of meeting any legal
requirements of any jurisdiction in which any part of the Collateral may at the
time be located, the Trustee shall have the power and may execute and deliver
all instruments to appoint one or more persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Collateral, and to vest in such Person or Persons, in such capacity and for the
benefit of the Noteholders, such title to the Collateral, or any part thereof,
and, subject to the other provisions of this Section 7.9, such powers, duties,
obligations, rights and trusts as the Trustee may consider necessary or
desirable.  No co-trustee or separate trustee hereunder shall be required to
meet the terms of eligibility as a successor trustee under Section 7.8 and no
notice to Noteholders of the appointment of any co-trustee or separate trustee
shall be required under Section 7.6.  No co-trustee shall be appointed without
the consent of HVF II unless such appointment is required as a matter of state
law or to enable the Trustee to perform its functions hereunder.

 

(b) Every separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:

 

(i)             The Notes of each Series of Notes shall be authenticated and
delivered solely by the Trustee or an authenticating agent appointed by the
Trustee;

 

(ii)          All rights, powers, duties and obligations conferred or imposed
upon the Trustee shall be conferred or imposed upon and exercised or performed
by the Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Trustee joining in such act), except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed, the Trustee shall be incompetent or unqualified to perform, such act
or acts, in which event such rights, powers, duties and obligations (including
the holding of title to the Collateral or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Trustee;

 

(iii)       No trustee hereunder shall be personally liable by reason of any act
or omission of any other trustee hereunder; and

 

(iv)      The Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.

 

(c) Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them.  Every instrument appointing any
separate trustee or co-trustee shall refer to this Base Indenture and the
conditions of this Article VII.  Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified

 

29

--------------------------------------------------------------------------------


 

in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Base
Indenture, any Group Supplement and any Series Supplement, specifically
including every provision of this Base Indenture or any Series Supplement
relating to the conduct of, affecting the liability of, or affording protection
to, the Trustee.  Every such instrument shall be filed with the Trustee and a
copy thereof given to HVF II.

 

(d) Any separate trustee or co-trustee may at any time constitute the Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect to this Base
Indenture or any Series Supplement on its behalf and in its name.  If any
separate trustee or co-trustee shall die, become incapable of acting, resign or
be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by law, without
the appointment of a new or successor trustee.

 

Section 7.10.                          Representations and Warranties of
Trustee.

 

The Trustee represents and warrants to HVF II and the Noteholders that:

 

(i)             The Trustee is a national banking association, organized,
existing and in good standing under the laws of the United States;

 

(ii)          The Trustee has full power, authority and right to execute,
deliver and perform this Base Indenture and any Series Supplement issued
concurrently with this Base Indenture and to authenticate the Notes, and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Base Indenture and any Series Supplement issued concurrently with
this Base Indenture and to authenticate the Notes;

 

(iii)       This Base Indenture has been duly executed and delivered by the
Trustee;

 

(iv)      The Trustee meets the requirements of eligibility as a trustee
hereunder set forth in Section 7.8; and

 

(v)         The Trustee shall remain primarily liable for the actions of any
co-trustees.

 

Section 7.11.                          HVF II Indemnification of the Trustee.

 

HVF II shall indemnify and hold harmless the Trustee or any predecessor Trustee
and their respective directors, officers, agents and employees from and against
any loss, liability, claim, expense (including taxes, other than taxes based
upon, measured by or determined by the income of the Trustee or such predecessor
Trustee), damage or injury suffered or sustained by reason of any acts,
omissions or alleged acts or omissions arising out of or in connection with the
activities of the Trustee or such predecessor Trustee pursuant to this Base
Indenture or any other Master Related Document, including but not limited to any
judgment, award, settlement, reasonable attorneys’ fees and other costs or
expenses reasonably incurred in connection with the

 

30

--------------------------------------------------------------------------------


 

defense of any actual or threatened action, proceeding, claim (whether asserted
by HVF II, any Noteholder or any other Person) or liability in connection with
the exercise or performance of any of its powers or duties hereunder, or in
connection with enforcing the provisions of this Section 7.11; provided,
however, that, HVF II shall not indemnify the Trustee, any predecessor Trustee
or their respective directors, officers, employees or agents if such acts,
omissions or alleged acts or omissions constitute bad faith or negligence by the
Trustee or such predecessor Trustee, as the case may be.  The indemnity provided
herein shall survive the termination of this Base Indenture and the resignation
and removal of the Trustee.

 

ARTICLE VIII

 

DISCHARGE OF INDENTURE

 

Section 8.1.                                 Termination of HVF II’s
Obligations.

 

(a) This Base Indenture shall cease to be of further effect (except that (i) HVF
II’s obligations under Section 7.5 and Section 7.11, (ii) the Trustee’s and
Paying Agent’s obligations under Section 8.3 and (iii) the Noteholders’ and the
Trustee’s obligations under Section 10.14 shall survive) when all Outstanding
Notes theretofore authenticated and issued (other than destroyed, lost or stolen
Notes which have been replaced or paid) have been delivered to the Trustee for
cancellation and HVF II has paid all sums payable hereunder.

 

(b) In addition, except as may be provided to the contrary in any
Series Supplement, HVF II may terminate all of its obligations under this Base
Indenture if:

 

(i)             HVF II irrevocably deposits in trust with the Trustee or at the
option of the Trustee, with a trustee reasonably satisfactory to the Trustee and
HVF II under the terms of an irrevocable trust agreement in form and substance
satisfactory to the Trustee, money or U.S. Government Obligations in an amount
sufficient, in the opinion of a nationally recognized firm of independent
certified public accountants expressed in a written certification thereof
delivered to the Trustee, to pay, when due, principal and interest on the Notes
to maturity or redemption, as the case may be, and to pay all other sums payable
by it hereunder; provided, however, that (1) such trustee of the irrevocable
trust shall have been irrevocably instructed to pay such money or the proceeds
of such U.S. Government Obligations to the Trustee and (2) the Trustee shall
have been irrevocably instructed to apply such money or the proceeds of such
U.S. Government Obligations to the payment of said principal and interest with
respect to the Notes;

 

(ii)          HVF II delivers to the Trustee an Officer’s Certificate signed by
an Authorized Officer of HVF II stating that all conditions precedent to
satisfaction and discharge of this Base Indenture have been complied with, and
an Opinion of Counsel to the same effect;

 

(iii)       HVF II delivers to the Trustee an Officer’s Certificate signed by an
Authorized Officer of HVF II stating that no Potential Amortization Event or

 

31

--------------------------------------------------------------------------------


 

Amortization Event shall have occurred and be continuing on the date of such
deposit; and

 

(iv)      the Rating Agency Condition with respect to each Series of Notes
Outstanding shall have been satisfied with respect to such deposit and
termination of obligations pursuant to this Section 8.1.

 

Then, this Base Indenture shall cease to be of further effect (except as
provided in this Section 8.1), and the Trustee, on demand of HVF II, shall
execute proper instruments acknowledging confirmation of and discharge under
this Base Indenture.

 

(c) After such irrevocable deposit made pursuant to Section 8.1(b) and
satisfaction of the other conditions set forth herein, the Trustee upon request
shall acknowledge in writing the discharge of HVF II’s obligations under this
Base Indenture except for those surviving obligations specified above.

 

In order to have money available on a payment date to pay principal or interest
on the Notes, the U.S. Government Obligations shall be payable as to principal
or interest at least one Business Day before such payment date in such amounts
as will provide the necessary money.  U.S. Government Obligations shall not be
callable at the issuer’s option.

 

Section 8.2.                                 Application of Trust Money.

 

The Trustee or a trustee satisfactory to the Trustee and HVF II shall hold in
trust money or U.S. Government Obligations deposited with it pursuant to
Section 8.1.  The Trustee shall apply the deposited money and the money from
U.S. Government Obligations through the Paying Agent in accordance with this
Base Indenture to the payment of principal and interest on the Notes.  The
provisions of this Section 8.2 shall survive the expiration or earlier
termination of this Base Indenture.

 

Section 8.3.                                 Repayment to HVF II.

 

The Trustee and the Paying Agent shall promptly pay to HVF II upon written
request any excess money or, pursuant to Sections 2.10 and 2.14, return any
Notes held by them at any time.

 

Subject to Section 2.6(c), the Trustee and the Paying Agent shall pay to HVF II
upon written request any money held by them for the payment of principal or
interest that remains unclaimed for two years after the date upon which such
payment shall have become due.

 

The provisions of this Section 8.3 shall survive the expiration or earlier
termination of this Base Indenture.

 

32

--------------------------------------------------------------------------------


 

ARTICLE IX

 

AMENDMENTS

 

Section 9.1.                                 Without Consent of the Noteholders.

 

(a) Without the consent of any Noteholder, HVF II and the Trustee, at any time
and from time to time, may enter into one or more Indenture Supplements hereto,
in form satisfactory to the Trustee, for any of the following purposes:

 

(i)                       to create a new Group of Notes;

 

(ii)                    to create a new Series of Notes;

 

(iii)                 to add to the covenants of HVF II for the benefit of any
Noteholders (and if such covenants are to be for the benefit of less than all
Series of Notes, stating that such covenants are expressly being included solely
for the benefit of such Series of Notes) or to surrender any right or power
herein conferred upon HVF II (provided, however, that HVF II will not pursuant
to this subsection 9.1(a)(iii) surrender any right or power it has under any
Group Related Document or Series Related Document);

 

(iv)                to mortgage, pledge, convey, assign and transfer to the
Trustee any property or assets as security for the Notes and to specify the
terms and conditions upon which such property or assets are to be held and dealt
with by the Trustee and to set forth such other provisions in respect thereof as
may be required by the Base Indenture or as may, consistent with the provisions
of the Base Indenture, be deemed appropriate by HVF II and the Trustee, or to
correct or amplify the description of any such property or assets at any time so
mortgaged, pledged, conveyed, assigned and transferred to the Trustee;

 

(v)                   to cure any mistake, ambiguity, defect, or inconsistency
or to correct or supplement any provision contained herein;

 

(vi)                to provide for uncertificated Notes in addition to
certificated Notes;

 

(vii)             to add to or change any of the provisions of the Base
Indenture to such extent as shall be necessary to permit or facilitate the
issuance of Notes in bearer form, registrable or not registrable as to
principal, and with or without interest coupons;

 

(viii)          to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee with respect to the Notes of one or more
Series of Notes and to add to or change any of the provisions of the Base
Indenture as shall be necessary to provide for or facilitate the administration
of the trusts hereunder by more than one Trustee; or

 

33

--------------------------------------------------------------------------------


 

(ix)                to correct or supplement any provision herein that may be
inconsistent with any other provision herein or therein or to make any other
provisions with respect to matters or questions arising under this Base
Indenture;

 

provided, however, that, as evidenced by an Officer’s Certificate of HVF II,
such action shall not adversely affect in any material respect the interests of
any Noteholder.

 

Section 9.2.                                 With Consent of the Noteholders.

 

(a) Except as provided in Section 9.1 or any related provision in a Group
Supplement, the provisions of this Base Indenture may from time to time be
amended, modified or waived, if such amendment, modification or waiver is in
writing and consented to in writing by HVF II, the Trustee and the Requisite
Indenture Investors (or the Requisite Group Investors of each Outstanding Group
of Notes, in respect of any amendment, modification or waiver to the Base
Indenture that materially adversely affects only the Noteholders of such Group
of Notes and does not materially adversely affect the Noteholders of any other
Group of Notes, as substantiated by an Officer’s Certificate of HVF II to such
effect); provided, that the Rating Agency Condition with respect to each
Series of Notes Outstanding shall have been satisfied with respect to each such
amendment or modification.

 

(b) Notwithstanding the foregoing (but subject to the proviso in the immediately
preceding sentence):

 

(i)             any modification of this Section 9.2 or any requirement
hereunder that any particular action be taken by Noteholders holding the
relevant percentage in Principal Amount of the Notes shall require the consent
of each Noteholder materially adversely affected thereby; and

 

(ii)          any amendment, waiver or other modification to this Base Indenture
that would (A) extend the due date for, or reduce the amount of any scheduled
repayment or prepayment of principal of or interest on any Note (or reduce the
principal amount of or rate of interest on any Note) shall require the consent
of each materially adversely affected Noteholder; or (B) affect adversely in any
material respect the interests, rights or obligations of any Noteholder
individually in comparison to any other Noteholder shall require the consent of
such Noteholder.

 

(c) No failure or delay on the part of any Noteholder or the Trustee in
exercising any power or right under this Base Indenture or any other Base
Related Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right; provided that, for
the avoidance of doubt, any exercise of any such right or power shall remain
subject to each condition expressly specified in any Group I Related Document
with respect to such exercise.

 

Section 9.3.                                 Supplements and Amendments.

 

Each amendment or other modification to this Base Indenture shall be set forth
in an Indenture Supplement.  The initial effectiveness of each Indenture
Supplement shall be

 

34

--------------------------------------------------------------------------------


 

subject to the satisfaction of the Rating Agency Condition with respect to each
Series of Notes Outstanding.

 

Section 9.4.                                 Revocation and Effect of Consents.

 

Until an amendment or waiver becomes effective, a consent to it by a Noteholder
of a Note is a continuing consent by the Noteholder and every subsequent
Noteholder of a Note or portion of a Note that evidences the same debt as the
consenting Noteholder’s Note, even if notation of the consent is not made on any
Note.  However, any such Noteholder or subsequent Noteholder may revoke the
consent as to his Note or portion of a Note if the Trustee receives written
notice of revocation before the date the amendment or waiver becomes effective,
unless otherwise expressly set forth in such consent or in any solicitation
statement or similar document delivered in connection with such consent.  An
amendment or waiver becomes effective in accordance with its terms and
thereafter binds every Noteholder.  HVF II may fix a record date for determining
which Noteholders must consent to such amendment or waiver.

 

Section 9.5.                                 Notation on or Exchange of Notes.

 

The Trustee may place an appropriate notation about an amendment or waiver on
any Note thereafter authenticated.  HVF II, in exchange for all Notes, may issue
and the Trustee shall authenticate new Notes that reflect the amendment or
waiver.  Failure to make the appropriate notation or issue a new Note shall not
affect the validity and effect of such amendment or waiver.

 

Section 9.6.                                 The Trustee to Sign
Amendments, etc.

 

The Trustee shall sign any Indenture Supplement authorized pursuant to this
Article IX if such Indenture Supplement does not adversely affect the rights,
duties, liabilities or immunities of the Trustee.  If it does, the Trustee may,
but need not, sign it.  In signing any amendment hereto or Indenture Supplement,
the Trustee shall be entitled to receive, if requested, an indemnity reasonably
satisfactory to it and to receive and, subject to Section 7.1, shall be fully
protected in relying upon, an Officer’s Certificate of HVF II and an Opinion of
Counsel as conclusive evidence that such Indenture Supplement is authorized or
permitted by this Base Indenture and that all conditions precedent have been
satisfied, and that it will be valid and binding upon HVF II in accordance with
its terms.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1.                          Notices.

 

(a) Any notice or communication by HVF II or the Trustee to the other shall be
in writing and delivered in person or mailed by first-class mail (registered or
certified, return receipt requested), telex, telecopier or overnight air courier
guaranteeing next day delivery, to the other’s address:

 

35

--------------------------------------------------------------------------------


 

 

If to HVF II:

 

 

 

HERTZ VEHICLE FINANCING II LP

 

c/o

The Hertz Corporation

 

 

225 Brae Boulevard

 

 

Park Ridge, NJ 07656

 

 

 

 

Attn:

Treasury Department

 

Phone:

(201) 307-2000

 

Fax:

(201) 307-2746

 

 

 

 

If to the HVF II General Partner:

 

 

 

 

HVF II GP Corp.

 

c/o

The Hertz Corporation

 

 

225 Brae Boulevard

 

 

Park Ridge, NJ 07656

 

 

 

 

Attn:

Treasury Department

 

Phone:

(201) 307-2000

 

Fax:

(201) 307-2746

 

 

 

 

If to the Trustee:

 

 

 

 

2 North LaSalle, Suite 1020

 

Chicago, Illinois 60602

 

Attn: Corporate Trust Administrator — Structured Finance

 

Phone:  (312) 827-8569

 

Fax:  (312) 827-8562

 

HVF II or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications; provided, however,
HVF II may not at any time designate more than a total of three (3) addresses to
which notices must be sent in order to be effective.

 

Any notice (i) given in person shall be deemed delivered on the date of delivery
of such notice, (ii) given by first class mail shall be deemed given five
(5) days after the date that such notice is mailed, (iii) delivered by telex or
telecopier shall be deemed given on the date of delivery of such notice, and
(iv) delivered by overnight air courier shall be deemed delivered one Business
Day after the date that such notice is delivered to such overnight courier.

 

Notwithstanding any provisions of this Base Indenture to the contrary, the
Trustee shall have no liability based upon or arising from the failure to
receive any notice required by or relating to this Base Indenture or the Notes.

 

If HVF II mails a notice or communication to the Noteholders, it shall mail a
copy to the Trustee at the same time.

 

36

--------------------------------------------------------------------------------


 

In addition to the foregoing, the Trustee agrees to accept and act upon notice,
instructions or directions pursuant to this Indenture sent by unsecured e-mail,
facsimile transmission or other similar unsecured electronic methods.  If the
party elects to give the Trustee e-mail or facsimile instructions (or
instructions by a similar electronic method) and the Trustee in its discretion
elects to act upon such instructions, the Trustee’s understanding of such
instructions shall be deemed controlling.  The Trustee shall not be liable for
any losses, costs or expenses arising directly or indirectly from the Trustee’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflict or are inconsistent with a subsequent written
instruction.  The party providing electronic instructions agrees to assume all
risks arising out of the use of such electronic methods to submit instructions
and directions to the Trustee, including without limitation the risk of the
Trustee acting on unauthorized instructions, and the risk or interception and
misuse by third parties.

 

(b) Where the Base Indenture provides for notice to Noteholders of any event,
such notice shall be sufficiently given (unless otherwise herein expressly
provided) if sent in writing and mailed, first-class postage prepaid, to each
Noteholder affected by such event, at its address as it appears in the Note
Register, not later than the latest date, and not earlier than the earliest
date, prescribed (if any) for the giving of such notice.  In any case where
notice to a Noteholder is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Noteholder
shall affect the sufficiency of such notice with respect to other Noteholders,
and any notice that is mailed in the manner herein provided shall be
conclusively presumed to have been duly given.  Where this Base Indenture
provides for notice in any manner, such notice may be waived in writing by any
Person entitled to receive such notice, either before or after the event, and
such waiver shall be the equivalent of such notice.  Waivers of notice by
Noteholders shall be filed with the Trustee, but such filing shall not be a
condition precedent to the validity of any action taken in reliance upon such
waiver.

 

In the case by reason of the suspension of regular mail service or by reason of
any other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made that is satisfactory to the Trustee shall
constitute a sufficient notification for every purpose hereunder.

 

Section 10.2.                          Certificate as to Conditions Precedent.

 

Upon any request or application by HVF II to the Trustee to take any action
under this Base Indenture, HVF II shall furnish to the Trustee an Officer’s
Certificate of HVF II in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 10.3) stating
that, in the opinion of the signers, all conditions precedent and covenants, if
any, provided for in this Base Indenture relating to the proposed action have
been complied with.

 

37

--------------------------------------------------------------------------------


 

Section 10.3.                          Statements Required in Certificate.

 

Each certificate with respect to compliance with a condition or covenant
provided for in this Base Indenture shall include:

 

(a) a statement that the Person giving such certificate has read such covenant
or condition;

 

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements contained in such certificate are based;

 

(c) a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(d) a statement as to whether, in the opinion of such Person, such condition or
covenant has been complied with.

 

Section 10.4.                          Rules by the Trustee.

 

The Trustee may make reasonable rules for action by or at a meeting of the
Noteholders.

 

Section 10.5.                          Duplicate Originals.

 

The parties may sign any number of copies of this Base Indenture.  One signed
copy is enough to prove this Base Indenture.

 

Section 10.6.                          Benefits of Indenture.

 

Except as set forth in a Group/Series Supplement, nothing in this Base Indenture
or in the Notes, expressed or implied, shall give to any Person, other than the
parties hereto and their successors hereunder and the Noteholders, any benefit
or any legal or equitable right, remedy or claim under the Base Indenture.

 

Section 10.7.                          Payment on Business Day.

 

In any case where any Payment Date, redemption date or maturity date of any Note
shall not be a Business Day, then (notwithstanding any other provision of this
Base Indenture) payment of interest or principal (and premium, if any), as the
case may be, need not be made on such date but may be made on the next
succeeding Business Day with the same force and effect as if made on the Payment
Date, redemption date, or maturity date; provided, however. that no interest
shall accrue for the period from and after such Payment Date, redemption date,
or maturity date, as the case may be.

 

38

--------------------------------------------------------------------------------


 

Section 10.8.                          Governing Law.

 

THIS BASE INDENTURE AND EACH GROUP/SERIES SUPPLEMENT, AND ALL MATTERS ARISING
OUT OF OR RELATING TO THIS BASE INDENTURE OR ANY GROUP/SERIES SUPPLEMENT, SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL
LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

Section 10.9.                          Successors.

 

All agreements of HVF II in this Base Indenture and the Notes shall bind its
successor; provided, however, except as provided in Section 9.2(b)(iii), HVF II
may not assign its obligations or rights under this Base Indenture or any Base
Related Document.  All agreements of the Trustee in this Base Indenture shall
bind its successor.

 

Section 10.10.                   Severability.

 

In case any provision in this Base Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 10.11.                   Counterpart Originals.

 

This Base Indenture may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute one and the same Base
Indenture.

 

Section 10.12.                   Table of Contents, Headings, etc.

 

The Table of Contents and headings of the Articles and Sections of this Base
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.

 

Section 10.13.                   Termination; Collateral.

 

This Base Indenture, and any grants, pledges and assignments hereunder, shall
become effective concurrently with the issuance of the first Series of Notes and
shall terminate when all Note Obligations have been fully paid and satisfied, at
which time the Trustee, at the request of HVF II and upon receipt of an
Officer’s Certificate of HVF II to the effect that all Note Obligations have
been fully paid and satisfied, shall reassign (without recourse upon, or any
representation or warranty whatsoever by, the Trustee) and deliver all
Collateral and documents then in the custody or possession of the Trustee
promptly to HVF II.

 

39

--------------------------------------------------------------------------------


 

Section 10.14.                               No Bankruptcy Petition Against HVF
II.

 

Each of the Trustee and each Noteholder, by accepting a Note, hereby covenants
and agrees that, prior to the date that is one year and one day after the
payment in full of the latest maturing Note, it will not institute against, or
join with, encourage or cooperate with any other Person in instituting, against
HVF II, the HVF II General Partner, the Nominee or RCFC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any Federal or state bankruptcy or similar law; provided,
however, that, nothing in this Section 10.14 shall constitute a waiver of any
right to indemnification, reimbursement or other payment from HVF II pursuant to
this Base Indenture.  In the event that any such Noteholder or the Trustee takes
action in violation of this Section 10.14, HVF II, the HVF II General Partner or
its Independent Director, as the case may be, shall file or cause to be filed an
answer with the bankruptcy court or otherwise properly contesting the filing of
such a petition by any such Noteholder or the Trustee against HVF II or the HVF
II General Partner, as the case may be, or the commencement of such action and
raising the defense that such Noteholder or the Trustee has agreed in writing
not to take such action and should be estopped and precluded therefrom and such
other defenses, if any, as its counsel advises that it may assert.  The
provisions of this Section 10.14 shall survive the termination of this Base
Indenture, and the resignation or removal of the Trustee.  Nothing contained
herein shall preclude participation by any Noteholder or the Trustee in the
assertion or defense of its claims in any such proceeding involving HVF II, the
HVF II General Partner or its Independent Director.

 

Section 10.15.                               No Recourse.

 

The obligations of HVF II under this Base Indenture and any
Group/Series Supplement are solely the obligations of HVF II.  No recourse shall
be had for the payment of any amount owing in respect of any fee hereunder or
any other obligation or claim arising out of or based upon this Base Indenture
or any Group/Series Supplement against any member, employee, officer or director
of HVF II.  Fees, expenses, costs or other obligations payable by HVF II
hereunder shall be payable by HVF II to the extent and only to the extent that
HVF II is reimbursed therefor pursuant to any of the Master Related Documents,
or funds are then available or thereafter become available for such purpose
pursuant to the Master Related Documents.  In the event that HVF II is not
reimbursed for such fees, expenses, costs or other obligations or that
sufficient funds are not available for their payment pursuant to the Master
Related Documents, the excess unpaid amount of such fees, expenses, costs or
other obligations shall in no event constitute a claim (as defined in
Section 101 of the Bankruptcy Code) against, or corporate obligation of, HVF II.
Nothing in this Section 10.15 shall be construed to limit the Trustee from
exercising its rights hereunder with respect to the Collateral.

 

Section 10.16.                               Electronic Execution.

 

This Base Indenture may be transmitted and/or signed by facsimile or other
electronic means (i.e., a “pdf” or “tiff”).  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually signed originals and shall be binding on each party
hereto.  The words “execution,” “signed,” “signature,” and words of like import
in this Base Indenture or in any amendment or other modification hereof
(including, without limitation, waivers and consents) shall be deemed to

 

40

--------------------------------------------------------------------------------


 

include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be.

 

Section 10.17.                               Waiver of Jury Trial.

 

EACH OF HVF II AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS BASE INDENTURE OR ANY GROUP/SERIES
SUPPLEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 10.18.                               Submission to Jurisdiction.  Each
of the parties hereto hereby irrevocably and unconditionally (i) submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court in New York County or federal court of the United States of America for
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Base Indenture or
any Group/Series Supplement, the Notes or the transactions contemplated hereby,
or for recognition or enforcement of any judgment arising out of or relating to
this Base Indenture or any Group/Series Supplement, the Notes or the
transactions contemplated hereby; (ii) agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, federal court; (iii) agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law; (iv) consents that any such action or proceeding may be brought
in such courts and waives any objection it may now or hereafter have to the
laying of venue of any such action or proceeding in any such court and any
objection it may now or hereafter have that such action or proceeding was
brought in an inconvenient court, and agrees not to plead or claim the same; and
(v) consents to service of process in the manner provided for notices in
Section 10.1 (provided that, nothing in this Base Indenture shall affect the
right of any such party to serve process in any other manner permitted by law).

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee and HVF II have caused this Base Indenture to be
duly executed by their respective duly authorized officers as of the day and
year first written above.

 

 

HERTZ VEHICLE FINANCING II LP,

 

as Issuer

 

 

 

 

 

 

By:

HVF II GP Corp.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

Name:

R. Scott Massengill

 

Title:

Treasurer

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Trustee

 

 

 

 

 

 

 

By:

/s/ Mitchell L. Brumwell

 

Name:

Mitchell L. Brumwell

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO THE

BASE INDENTURE

 

DEFINITIONS LIST

 

“Affiliate” means, with respect to any specified Person, another Person that
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, “control” means the power to direct the management
and policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.

 

“Affiliate Issuer” means any special purpose entity that is an Affiliate of
Hertz that has entered into financing arrangements secured by one or more
Series of Notes and has assigned all of its voting, consent and control rights
associated with such Notes ultimately to Persons that are not Affiliates of
Hertz.

 

“Agent” means any Registrar or Paying Agent.

 

“Aggregate Indenture Principal Amount” means the sum of the Principal Amounts
with respect to each Series of Notes Outstanding.

 

“Amortization Event” has the meaning specified, with respect to any Group of
Notes or Series of Notes, in the applicable Group/Series Supplement.

 

“Applicants” has the meaning set forth in Section 2.7.

 

“Authorized Officer” means, as to Hertz or any of its Affiliates, any of (i) the
President, (ii) the Chief Financial Officer, (iii) the Treasurer, (iv) any
Assistant Treasurer, or (v) any Vice President in the tax, legal or treasury
department, in each case of Hertz or such Affiliate, as applicable; provided,
that an Authorized Officer of HVF II GP Corp. shall be deemed to be an
Authorized Officer of HVF II.

 

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978.

 

“Base Indenture” means the Amended and Restated Base Indenture, dated as of
October 31, 2014, between HVF II and the Trustee, as amended, modified or
supplemented from time to time, exclusive of Group Supplements and
Series Supplements.

 

“Base Permitted Lien” means (i) Liens for current taxes not delinquent or for
taxes being contested in good faith and by appropriate proceedings, and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’,
warehousemen’s and carriers’ Liens, and other Liens imposed by law, securing
obligations that are not more than thirty days past due or are being contested
in good faith and by appropriate proceedings and with respect to which adequate
reserves have been established, and are being maintained, in accordance with
GAAP and (iii)

 

1

--------------------------------------------------------------------------------


 

Liens in favor of the Trustee pursuant to any Base Related Document and Liens in
favor of the Collateral Agent pursuant to the Collateral Agency Agreement.

 

“Base Related Documents” means the Base Indenture, the HVF II LP Agreement, the
HVF II General Partner Certificate of Incorporation and the by-laws of the HVF
II General Partner, collectively.

 

“Board of Directors” means the Board of Directors of the HVF II General Partner
or any authorized committee of the Board of Directors.

 

“Book-Entry Notes” means beneficial interests in the Notes, ownership and
transfers of which shall be evidenced or made through book entries by a Clearing
Agency as described in Section 2.12 of the Base Indenture; provided that after
the occurrence of a condition whereupon book-entry registration and transfer are
no longer permitted and Definitive Notes are issued to the Note Owners, such
Definitive Notes shall replace Book-Entry Notes.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to be closed in New York City, New York.

 

“Certificated Security” means a “certificated security” within the meaning of
Section 8-102 of the applicable UCC.

 

“Chapter 11 Proceedings” means proceedings under chapter 11 of the Bankruptcy
Code.

 

“Class” means, with respect to any Series of Notes, any one of the classes of
Notes of that Series of Notes as specified in the applicable Series Supplement.

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act or any successor provision thereto
or Euroclear or Clearstream.

 

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book entry transfers and pledges of securities deposited with the Clearing
Agency.

 

“Clearstream” means Clearstream Banking, societe anonyme.

 

“Closing Date” means the Restatement Effective Date and each Series Closing Date
after the Restatement Effective Date, as applicable.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any successor statute of similar
import, in each case as in effect from time to time. References to sections of
the Code also refer to any successor or replacement sections.

 

“Collateral” means, collectively, the Group-Specific Collateral with respect to
each Group of Notes and the Series-Specific Collateral with respect to each
Series of Notes.

 

2

--------------------------------------------------------------------------------


 

“Collateral Agency Agreement” means the Fourth Amended and Restated Collateral
Agency Agreement, dated as of November 25, 2013, among HVF, as grantor, HGI, as
grantor, DTG Operations, Inc., as grantor, Hertz as grantor and collateral
servicer, the Collateral Agent, and those various “Additional Grantors”,
“Financing Sources” and “Beneficiaries” from time to time party thereto.

 

“Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., in its
capacity as collateral agent under the Collateral Agency Agreement.

 

“Company Order” and “Company Request” means a written order or request signed in
the name of HVF II by any one of its Authorized Officers and delivered to the
Trustee.

 

“Consolidated Subsidiary” means, at any time, any Subsidiary or other entity the
accounts of which are consolidated with those of Hertz in its consolidated
financial statements as of such time.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
indebtedness, lease, dividend, letter of credit or other obligation of another
if the primary purpose or intent thereof by the Person incurring the Contingent
Obligation is to provide assurance to the obligee of such obligation of another
that such obligation of another will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof or (b) under any letter of credit issued for the account of that Person
or for which that Person is otherwise liable for reimbursement thereof. 
Contingent Obligations shall include (a) the direct or indirect guarantee,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another and (b) any liability of such Person for the
obligations of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), (ii) to maintain the solvency of any balance sheet item, level of
income or financial condition of another or (iii) to make take-or-pay or similar
payments if required regardless of non-performance by any other party or parties
to an agreement, if in the case of any agreement described under subclause
(i) or (ii) of this sentence the primary purpose or intent thereof is as
described in the preceding sentence. The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported.

 

“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any material portion of its properties is bound or
to which it or any material portion of its properties is subject.

 

“Controlled Group” means, with respect to any Person, such Person, whether or
not incorporated, and any corporation, trade or business that is, along with
such Person, a

 

3

--------------------------------------------------------------------------------


 

member of a controlled group of corporations or a controlled group of trades or
businesses as described in Sections 414(b) and (c), respectively, of the Code.

 

“Corporate Trust Office” shall mean the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered which
office at the date of the execution of the Base Indenture is located at 2 North
LaSalle Suite 1020, Chicago, Illinois 60602, Attention: Corporate Trust
Administration—Structured Finance, or at any other time at such other address as
the Trustee may designate from time to time by notice to the Noteholders and HVF
II.

 

“DBRS” means DBRS, Inc.

 

“Definitions List” means Schedule I to the Base Indenture.

 

“Definitive Notes” has the meaning set forth in Section 2.12.

 

“Depository” has the meaning set forth in Section 2.12.

 

“Depository Agreement” means, with respect to a Series of Notes having
Book-Entry Notes, the agreement among HVF II, the Trustee and the Clearing
Agency, or as otherwise provided in the applicable Series Supplement.

 

“Dollar” and the symbol “$” mean the lawful currency of the United States.

 

“DTC” means The Depository Trust Company.

 

“Enhancement” means, with respect to any Series of Notes, the rights and
benefits provided to the Noteholders of such Series of Notes pursuant to any
letter of credit, surety bond, cash collateral account, overcollateralization,
issuance of subordinated Notes, spread account, guaranteed rate agreement,
maturity guaranty facility, tax protection agreement, interest rate swap,
hedging instrument or any other similar agreement.

 

“Enhancement Provider” means the Person providing any Enhancement as designated
in the applicable Series Supplement, other than any Noteholders the Notes of
which are subordinated to any Class of the Notes of the same Series of Notes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, in each case as in effect from time
to time. References to sections of ERISA also refer to any successor sections.

 

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
System.

 

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if:

 

(a)  a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation,

 

4

--------------------------------------------------------------------------------


 

reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or any substantial part of its assets, or any similar action with respect to
such Person under any law relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debts, and such case or proceeding
shall continue undismissed, or unstayed and in effect, for a period of 60
consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or

 

(b)  such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors; or

 

(c)  the board of directors of such Person (if such Person is a corporation or
similar entity) shall vote to implement any of the actions set forth in clause
(b) above.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Fitch” means Fitch Ratings, Inc.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the Accounting Codification
Standards issued by the Financial Accounting Standards Board, or in such other
statements by such other entity as may be in general use by significant segments
of the accounting profession, that are applicable to the circumstances as of the
date of determination.

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental department, commission, board, bureau, agency, authority,
instrumentality or regulatory body.

 

“Group” or “Group of Notes” means a Group of Notes established pursuant to the
Base Indenture and the applicable Group Supplement.

 

“Group Account” means, with respect to any Group, the account or accounts
established pursuant to the related Group Supplement for the benefit of a Group
of Notes.

 

“Group Permitted Lien” shall have the meaning, with respect to any Group, set
forth in the Group Supplement with respect to such Group.

 

5

--------------------------------------------------------------------------------


 

“Group Related Documents” shall have the meaning, with respect to any Group, set
forth in the Group Supplement with respect to such Group.

 

“Group Supplement” means a supplement to the Base Indenture complying (to the
extent applicable) with the terms of Section 2.3 of the Base Indenture.

 

“Group/Series Supplement” means a Series Supplement to a Group Supplement,
together with such Group Supplement.

 

“Group-Specific Collateral” means, with respect to any Group, the collateral
specified in the related Group Supplement as solely for the benefit of such
Group of Notes.

 

“Group-Specific Collection Account” shall have the meaning, with respect to any
Group, set forth in the Group Supplement with respect to such Group.

 

“Group-Specific Collections” means, with respect to any Group-Specific
Collateral, all payments with respect to such Group-Specific Collateral, as
further specified in the related Group Supplement.

 

“Hertz” means The Hertz Corporation, a Delaware corporation.

 

“Hertz Vehicles LLC” means Hertz Vehicles LLC, a Delaware limited liability
company.

 

“HGI” means Hertz General Interest LLC, a Delaware limited liability company.

 

“HVF” means Hertz Vehicle Financing LLC, a Delaware limited liability company.

 

“HVF II” means Hertz Vehicle Financing II LP, a Delaware limited partnership.

 

“HVF II General Partner” means HVF II GP Corp., a Delaware corporation.

 

“HVF II General Partner Certificate of Incorporation” means the Certificate of
Incorporation of HVF II GP Corp., dated as of September 27, 2013.

 

“HVF II LP Agreement” means the Limited Partnership Agreement of HVF II, dated
as of November 25, 2013.

 

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
any lease of any property (whether real, personal or mixed) that is properly
classified as a liability on a balance sheet in conformity with GAAP, (c) notes
payable and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money, (d) any obligation owed for all or
any part of the deferred purchase price for property or services, which purchase
price is (i) due more than six months from the date of the incurrence of the
obligation in respect thereof or (ii) evidenced by a note or similar written
instrument, (e) all indebtedness in respect of any of the foregoing secured by
any Lien on any property or asset owned by that Person regardless of

 

6

--------------------------------------------------------------------------------


 

whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person, and (f) all Contingent
Obligations of such Person in respect of any of the foregoing.

 

“Indenture” means the Base Indenture.

 

“Indenture Supplement” means a supplement to the Base Indenture complying (to
the extent applicable) with the terms of Article 9 of the Base Indenture.

 

“Independent Director” has the meaning specified in the HVF II General Partner
Certificate of Incorporation.

 

“Initial Series Closing Date” means the date on which the initial Series of
Notes are issued under the Base Indenture.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investment Property” has the meaning specified in Section 9-102(a)(49) of the
applicable UCC.

 

“Leasing Company” shall have the meaning, if any, specified, with respect to any
Group, in the applicable Group Supplement.

 

“Leasing Company Trustee” shall have the meaning, if any, specified, with
respect to any Group, in the applicable Group Supplement.

 

“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person that secures payment or performance of any obligation,
and shall include any mortgage, lien, pledge, encumbrance, charge, retained
security title of a conditional vendor or lessor, or other security interest of
any kind, whether arising under a security agreement, mortgage, lease, deed of
trust, chattel mortgage, assignment, pledge, retention or security title,
financing or similar statement, or notice or arising as a matter of law,
judicial process or otherwise; provided that, the foregoing shall not include,
as of any date of determination, any interest in or right with respect to any
passenger automobile, van or light-duty truck that is being rented (as of such
date) to any third-party customer of Hertz or any Affiliate thereof, which
interest or right secures payment or performance of any obligation of such
third-party customer.

 

“Master Related Documents” means the Base Related Documents, the Group Related
Documents and the Series Related Documents, collectively.

 

“Material Adverse Effect” means, with respect to any occurrence, event or
condition, applicable to any party to any of the Base Related Documents:

 

1.                                      a material adverse effect on the ability
of HVF II or any Affiliate of HVF II that is a party to any of the Base Related
Documents to perform its obligations under such Base Related Documents; or

 

7

--------------------------------------------------------------------------------


 

2.                                      a material adverse effect on the
validity or enforceability of any Base Related Documents.

 

“Moody’s” means Moody’s Investors Service.

 

“Nominee” means the party named as such in the Nominee Agreement.

 

“Nominee Agreement” means the Third Amended and Restated Vehicle Title Nominee
Agreement, dated as of November 25, 2013, by and among Hertz Vehicles LLC, HGI,
Hertz, the Collateral Agent and those various “Nominating Parties” from time to
time party thereto.

 

“Note” has the meaning set forth in the Recitals.

 

“Note Obligations” means all principal and interest, at any time and from time
to time, owing by HVF II on the Notes and all costs, fees and expenses payable
by, or obligations of, HVF II under the Base Indenture and each other Master
Related Documents.

 

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).

 

“Note Register” has the meaning specified in Section 2.5.

 

“Noteholder” and “Holder” means the Person in whose name a Note is registered in
the Note Register.

 

“Officer’s Certificate” means a certificate signed by an Authorized Officer of
HVF II.

 

“Opinion of Counsel” means a written and signed opinion from legal counsel who
is acceptable to the Trustee.  The counsel may be an employee of or counsel to
Hertz or any of its Affiliates, as the case may be.  For the avoidance of doubt,
the term “Opinion of Counsel” shall not include any opinion not bearing a
handwritten signature.

 

“Other Group Collateral” has the meaning set forth in Section 2.3 of this Base
Indenture.

 

“Outstanding” has the meaning specified, with respect to any Series of Notes, in
the applicable Group/Series Supplement.

 

“Paying Agent” has the meaning specified in Section 2.5.

 

“Payment Date” means, unless otherwise specified in any Group/Series Supplement
for the related Series of Notes, the 25th day of each calendar month, or if such
day is not a Business Day, the next succeeding Business Day, commencing on
December 26, 2013.

 

8

--------------------------------------------------------------------------------


 

“Permitted Investments” has the meaning specified (a) with respect to any
Series of Notes, in the applicable Series Supplement and (b) with respect to any
Group, in the applicable Group Supplement.

 

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, joint stock
company, corporation, trust, unincorporated organization or Governmental
Authority.

 

“Physical Property” means banker’s acceptances, commercial paper, negotiable
certificates of deposits and other obligations that constitute “instruments”
within the meaning of Section 9-102(a)(47) of the applicable UCC and are
susceptible to physical delivery and Certificated Securities.

 

“Plan” means any “employee pension benefit plan”, as such term is defined in
ERISA, that is subject to Title IV of ERISA (other than a “multiemployer plan”,
as defined in Section 4001 of ERISA) and to which any company in the Controlled
Group has liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA for any time
within the preceding five years or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

 

“Pledged Equity Collateral Agent” means any trustee or collateral agent acting
on behalf of any Pledged Equity Secured Party with respect to any of the SPV
Issuer Equity.

 

“Pledged Equity Lender” means any Person who is a lender with respect to
indebtedness of Hertz or any of its Affiliates where such indebtedness is
secured by any of the SPV Issuer Equity.

 

“Pledged Equity Secured Party” means any Person who is (i) a secured party under
a Pledged Equity Security Agreement or (ii) a Pledged Equity Lender.

 

“Pledged Equity Security Agreement” means any security agreement or
intercreditor agreement with respect to any indebtedness of Hertz or any of its
Affiliates where such indebtedness is secured by any of the SPV Issuer Equity.

 

“Potential Amortization Event” has the meaning specified, with respect to any
Group of Notes or Series of Notes, in the applicable Group/Series Supplement.

 

“Principal Amount” has the meaning specified, with respect to any Series of
Notes, in the applicable Group/Series Supplement.

 

“Principal Group Terms” has the meaning set forth in Section 2.3.

 

“Proceeds” has the meaning specified in Section 9-102(a)(64) of the applicable
UCC.

 

“Qualified Intermediary” means a Person satisfying the requirements for a
“qualified intermediary” within the meaning of Section 1031 of the Code and the
regulations thereunder.

 

9

--------------------------------------------------------------------------------


 

“Rating Agency” with respect to any Series of Notes, has the meaning specified
in the applicable Group/Series Supplement; provided, that, if a Rating Agency
ceases to rate the Notes of any Series of Notes, such Rating Agency shall be
deemed to no longer constitute a Rating Agency for all purposes with respect to
such Series of Notes.

 

“Rating Agency Condition” with respect to any Series of Notes, has the meaning,
if any, specified in the applicable Group/Series Supplement.

 

“RCFC” means Rental Car Finance Corp., an Oklahoma corporation (for the
avoidance of doubt, including its successors by operation of a statutory
conversion to a limited liability company).

 

“Record Date” means, with respect to any Series of Notes and any Payment Date,
the date specified in the applicable Group/Series Supplement.

 

“Registrar” has the meaning set forth in Section 2.5.

 

“Reportable Event” has the meaning set forth in Title IV of ERISA.

 

“Required Noteholders” has the meaning specified, with respect to any Series of
Notes, in the applicable Series Supplement.

 

“Required Standstill Provisions” means with respect to any Pledged Equity
Security Agreement and with respect to any Pledged Equity Secured Party and
Pledged Equity Collateral Agent thereunder, terms pursuant to which such Pledged
Equity Secured Party and Pledged Equity Collateral Agent agree substantially to
the effect that:

 

(a) prior to the date that is one year and one day after the payment in fill of
all of the Note Obligations,

 

(i) such Pledged Equity Collateral Agent and each Pledged Equity Secured Party
shall not be entitled at any time to (A) institute against, or join any other
person in instituting against, HVF II or the HVF II General Partner any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other similar proceeding under the laws of the United States or any State
thereof or of any foreign jurisdiction, (B) transfer and register any of the SPV
Issuer Equity in the name of such Pledged Equity Collateral Agent or a Pledged
Equity Secured Party or any designee or nominee thereof, (C) foreclose such
security interest regardless of the bankruptcy or insolvency of Hertz or any of
its Subsidiaries, (D) exercise any voting rights granted or appurtenant to such
SPV Issuer Equity or (E) enforce any right that the holder such SPV Issuer
Equity might otherwise have to liquidate, consolidate, combine, collapse or
disregard the entity status of HVF II or the HVF II General Partner and

 

(ii) each of such Pledged Equity Collateral Agent and each other Pledged Equity
Secured Party waives and releases any right to (A) require that HVF II or the
HVF II General Partner be in any manner merged, combined, collapsed or
consolidated with or into Hertz or any of its Subsidiaries, including

 

10

--------------------------------------------------------------------------------


 

by way of substantive consolidation in a bankruptcy case or similar proceeding,
(B) require that the status of HVF II or the HVF II General Partner as a
separate entity be in any respect disregarded, (C) contest or challenge, or join
any other Person in contesting or challenging, the transfers of any
securitization assets from Hertz or any of its Subsidiaries to HVF II or the HVF
II General Partner, whether on grounds that such transfers were disguised
financings, preferential transfers, fraudulent conveyances or otherwise or a
transfer other than a “true sale” or a “true contribution” or (D) contest or
challenge, or join any other Person in contesting or challenging, any agreement
pursuant to which any assets are leased by HVF II or the HVF II General Partner
to any Person as other than a “true lease”;

 

(b) upon the transfer by Hertz or any of its Subsidiaries (other than HVF II or
the HVF II General Partner or any other special purpose subsidiary of Hertz) of
securitization assets to HVF II or the HVF II General Partner or any other such
special purpose subsidiary in a securitization as permitted under such Pledged
Equity Security Agreement, any liens with respect to such securitization assets
arising under the loan and security documentation with respect to such Pledged
Equity Security Agreement shall automatically be released (and the Pledged
Equity Collateral Agent is authorized to execute and enter into any such
releases and other documents as Hertz may reasonably request in order to give
effect thereto);

 

(c) each of such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party shall take no action related to any SPV Issuer Equity that would cause HVF
II or the HVF II General Partner to breach any of its covenants in its
certificate of limited partnership or limited partnership agreement (each in the
case of HVF II), certificate of incorporation or by-laws (each in the case of
the HVF II General Partner) or in any other Master Related Document or to be
unable to make any representation in any such document;

 

(d) each of such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party acknowledges that it has no interest in, and will not assert any interest
in, the assets owned by HVF II or the HVF II General Partner other than,
following a transfer of any pledged SPV Issuer Equity to the Pledged Equity
Collateral Agent in connection with any exercise of remedies pursuant to such
Pledged Equity Security Agreement, the right to receive lawful dividends or
other distributions when paid by HVF II or the HVF II General Partner from
lawful sources and in accordance with the Master Related Documents and the
rights of a partner of HVF II or a member of the HVF II General Partner; and

 

(e) each such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party agree and acknowledge that: (i) each of the Trustee, the Collateral Agent,
each Enhancement Provider and any other agent and/or trustee acting on behalf of
the Noteholders is an express third party beneficiary with respect to the
provisions set forth in clause (a) above and (ii) each of the Trustee, the
Collateral Agent, each Enhancement Provider and any other agent and/or trustee
acting on behalf of the Noteholders shall have

 

11

--------------------------------------------------------------------------------


 

the right to enforce compliance by the Pledged Equity Collateral Agent and each
Pledged Equity Secured Party with respect to any of the foregoing clauses
(a) through (d).

 

“Requirements of Law” means, with respect to any Person or any of its property
(other than its Subsidiaries), the certificate of incorporation or articles of
association and by-laws, limited liability company agreement, partnership
agreement or other organizational or governing documents of such Person or any
of its property (other than its Subsidiaries), and any law, treaty, rule or
regulation, or determination of any arbitrator or Governmental Authority, in
each case applicable to or binding upon such Person or any of its property
(other than its Subsidiaries) or to which such Person or any of its property
(other than its Subsidiaries) is subject, whether Federal, state or local.

 

“Requisite Group Investors” has the meaning specified, with respect to any
Group, in the applicable Group Supplement.

 

“Requisite Indenture Investors” means Noteholders holding in excess of 50% of
the Aggregate Indenture Principal Amount; provided, however, that, upon the
occurrence and during the continuance of an Amortization Event with respect to
any Series of Notes held by a Committed Purchaser, the purchase commitment of
such Committed Purchaser shall be deemed to be zero.

 

“Responsible Officer” means, with respect to the Collateral Agent, any officer
within the corporate trust department of the Collateral Agent, including any
Vice President, Assistant Vice President or Assistant Treasurer of the Corporate
Trust Office, or any trust officer, or any officer customarily performing
functions similar to those performed by the person who at the time shall be such
officers, or to whom any corporate trust matter is referred because of his
knowledge of and familiarity with a particular subject, or any successor thereto
responsible for the administration of the Collateral Agency Agreement.

 

“Restatement Effective Date” means October 31, 2014.

 

“Revised Article 8” means Article 8 of the New York UCC.

 

“Revised Article 9” means Article 9 of the New York UCC.

 

“S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series Closing Date” means, with respect to any Series of Notes, the date
specified as such in the applicable Series Supplement.

 

“Series of Notes” means, each Series of Notes issued and authenticated pursuant
to the Base Indenture and a Group/Series Supplement.

 

“Series Permitted Lien” shall have the meaning, with respect to any Series of
Notes, set forth in the Series Supplement with respect to such Series.

 

12

--------------------------------------------------------------------------------


 

“Series Related Documents” shall have the meaning, with respect to any Series of
Notes, set forth in the Series Supplement with respect to such Series.

 

“Series Supplement” means, with respect to any Group Supplement, a supplement to
such Group Supplement complying (to the extent applicable) with the terms of
such Group Supplement pursuant to which a Series of Notes is issued.

 

“Series-Specific Collateral” means, with respect to any Series of Notes, the
collateral specified in the related Series Supplement as solely for the benefit
of such Series of Notes.

 

“Series-Specific Collection Account” shall have the meaning, with respect to any
Series of Notes, set forth in the Series Supplement with respect to such
Series of Notes.

 

“SPV Issuer Equity” has the meaning specified in Section 5.12.

 

“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held by such parent or (b) that is, at the time any
determination is being made, otherwise controlled, by such parent or one or more
subsidiaries of such parent or by such parent and one or more subsidiaries of
such parent.

 

“Tax Opinion” means an Opinion of Counsel to be delivered in connection with the
issuance of a new Series of Notes to the effect that, for United States federal
income tax purposes, (i) the issuance of such new Series of Notes will not
affect adversely the United States federal income tax characterization of any
Series of Notes Outstanding or Class thereof that was (based upon an Opinion of
Counsel) characterized as debt at the time of their issuance and (ii) HVF II
will not be classified as an association or as a publicly traded partnership
taxable as a corporation for United States federal income tax purposes.

 

“Trust Officer” means any officer within the corporate trust department of the
Trustee, including any vice president, assistant secretary, associate, senior
associate, or any trust officer, or any officer customarily performing functions
similar to those performed by the person who at the time shall be such officers,
or to whom any corporate trust matter is referred because of his knowledge of
and familiarity with a particular subject, or any successor thereto responsible
for the administration of the Base Indenture.

 

“Trustee” means The Bank of New York Mellon Trust Company, N.A., a national
banking association, as trustee under the Base Indenture and under each
Group/Series Supplement.

 

“U.S. Government Obligations” means direct obligations of the United States of
America, or any agency or instrumentality thereof for the payment of which the
full faith and credit of the United States of America is pledged as to full and
timely payment of such obligations.

 

13

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
specified jurisdiction.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“written” or “in writing” means any form of written communication, including,
without limitation, by means of telex, telecopier device, telegraph or cable.

 

14

--------------------------------------------------------------------------------